 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 1 of 143 PageID 3498
                                                                       1




 1                  IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
 2                             TAMPA DIVISION
 3
 4   UNITED STATES OF AMERICA,             )
                                           )
 5                    Plaintiff,           )
                                           )
 6                                         ) Case No.
              vs.                          ) 8:18-CR-00594-SCB-JSS-1
 7                                         )
                                           )
 8   EMIRO HINESTROZA-NEWBBOOLL,           )
                                           )
 9                    Defendant.           )
10
11
     ____________________________________________________________
12
                              JURY TRIAL - DAY 3
13                  BEFORE THE HONORABLE SUSAN C. BUCKLEW
                          UNITED STATES SENIOR JUDGE
14
                           JANUARY 29, 2020
15                             9:11 A.M.
                            TAMPA, FLORIDA
16   ____________________________________________________________
17
18
19
20
21             Proceedings recorded by mechanical stenography,
     transcript produced using computer-aided transcription.
22   ____________________________________________________________
23                        DAVID J. COLLIER, RMR, CRR
                      FEDERAL OFFICIAL COURT REPORTER
24                  801 NORTH FLORIDA AVENUE, 7TH FLOOR
                          TAMPA, FLORIDA  33602
25
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 2 of 143 PageID 3499
                                                                       2




 1   APPEARANCES:
 2
 3   FOR THE GOVERNMENT:
 4
 5               Nicholas G. DeRenzo
 6               Toni Goodin
 7               United States Attorney's Office
 8               400 N. Tampa Street, Suite 3200
 9               Tampa, Florida      33602
10               (813) 274-6000
11
12   FOR THE DEFENDANT EMIRO HINESTROZA-NEWBBOOLL:
13
14               Daniel Mario Hernandez
15               Law Office of Daniel M. Hernandez
16               902 North Armenia Avenue
17               Tampa, Florida      33609
18               (813) 875-9694
19
20
21   INTERPRETERS:
22               Beatriz Velasquez
23               Etienne van Hissenhoven
24               Xavier Keogh
25
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 3 of 143 PageID 3500
                                                                       3




 1                                  I N D E X
 2                              JANUARY 29, 2020
 3
 4   GOVERNMENT'S WITNESSES:
 5
 6   SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                           PAGE
 7   Direct examination by Mr. DeRenzo                                        5
 8   Cross-examination by Mr. Hernandez                                      43
 9   Redirect examination by Mr. DeRenzo                                     50
10
11   SPECIAL AGENT STEVEN RAY                                             PAGE
12   Direct examination by Ms. Goodin                                        57
13   Cross-examination by Mr. Hernandez                                      95
14
15   SPECIAL AGENT KAREN McALLISTER                                       PAGE
16   Direct examination by Mr. DeRenzo                                      121
17   Cross-examination by Mr. Hernandez                                     130
18
19
20
21
22
23
24
25
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 4 of 143 PageID 3501
                                                                       4




 1                           P R O C E E D I N G S
 2                                - - - o0o - - -
 3               THE COURT:       Anything before I bring the jury in?
 4               MR. HERNANDEZ:       No, Your Honor.
 5               MR. DERENZO:       Briefly.   Request that Chief Brooks
 6   and Petty Officer Perio be released, absent any objection by
 7   the defense.
 8               MR. HERNANDEZ:       No objection.
 9               THE COURT:       All right.   They may be released.
10               MR. DERENZO:       Thank you, Your Honor.
11               THE COURT:       And you can bring the jury in.
12                       (Jury re-enters proceedings.)
13               THE COURT:       Ladies and gentlemen, did anything
14   happen over the evening hours that you think might affect
15   your ability to serve on this jury?
16               JURORS:    No.
17               THE COURT:       Any questions before we start today?
18               Okay.     Let me talk to you a little bit about the
19   schedule.
20               I anticipate that we'll follow what I would call a
21   normal schedule today.         We'll recess for lunch sometime
22   probably around 12:30 or so, we'll recess mid-morning and
23   recess mid-afternoon, and then recess again at 5:00.               So
24   some things could change, but that, as far as I see it now,
25   will be the schedule.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 5 of 143 PageID 3502
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 5
                  Direct Examination by Mr. DeRenzo



 1               All right.     The Government may call its next
 2   witness.
 3               MR. DERENZO:     The United States calls Senior Chief
 4   Petty Officer Steven Bomentre.
 5               THE COURT:     All right.     Thank you.
 6               MR. DERENZO:     U.S. Coast Guard.
 7               THE COURT:     Sir, if you will raise your right hand
 8   to be sworn.
 9               COURTROOM DEPUTY:        Do you solemnly swear or affirm
10   under penalty of perjury that the testimony you're about to
11   give will be the truth, the whole truth and nothing but the
12   truth?
13               THE WITNESS:     I do.
14               COURTROOM DEPUTY:        Please state your name for the
15   record and spell your last name.
16               THE WITNESS:     Steven Bomentre, B-O-M-E-N-T-R-E.
17               COURTROOM DEPUTY:        Thank you, sir.     Please take
18   the witness stand.
19               THE COURT:     Mr. DeRenzo.
20               MR. DERENZO:     Thank you, Your Honor.
21                          DIRECT EXAMINATION OF
22              SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE
23   BY MR. DERENZO:
24   Q     Good morning, Senior Chief.
25   A     Good morning, sir.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 6 of 143 PageID 3503
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 6
                  Direct Examination by Mr. DeRenzo



 1   Q     What do you do for a living?
 2   A     I am a Senior Chief Maritime Enforcement Specialist
 3   with the United States Coast Guard.
 4   Q     How long have you been a maritime enforcement
 5   specialist?
 6   A     I've been -- since 2010, January 1st, so a little over
 7   ten years.
 8   Q     And what did you do before you became a maritime
 9   enforcement specialist?
10   A     Before I was a maritime enforcement specialist I was an
11   operations specialist from 2005 to 2010.
12   Q     Could you just describe for the jury your experience in
13   Coast Guard law enforcement.
14   A     Sure.    I have 12 years of law enforcement experience in
15   the Coast Guard operationally.         I've done well over
16   20 boardings, 14 interdictions, detained 49 suspected
17   smugglers, seized 20 metric tons of cocaine on multiple
18   vessels.
19                 I've been an instructor at the Maritime
20   Law Enforcement Academy in Charleston, South Carolina, it's
21   a Federal Law Enforcement Training Center, where there
22   I taught authority and jurisdiction, international law,
23   narcotics identification, at-sea space accountability,
24   multiple different venues.
25   Q     And what is the Coast Guard's Maritime Law Enforcement
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 7 of 143 PageID 3504
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 7
                  Direct Examination by Mr. DeRenzo



 1   Academy, what takes place there?
 2   A     So the Maritime Law Enforcement Academy is where we
 3   train all of the Coast Guard law enforcement officers how to
 4   do the law enforcement mission in the maritime domain, so it
 5   could be anywhere from recreational boating safety to
 6   counter-drug to alien migrant interdiction operations,
 7   anything that takes place that's a Federal law on the water
 8   is what we train there and certify them.            It's a FLETA
 9   accredited course, Federal Law Enforcement Training
10   Accreditation course.
11   Q     At that Academy, in addition to being an instructor
12   like you just described, did you have any other duties?
13   A     Yes.    So for three years while I was there I was a
14   member of a CLEAR team.        CLEAR stands for Comprehensive
15   Law Enforcement Assessment and Readiness, it's an auditing
16   team that goes around to all the Coast Guard units that
17   conduct law enforcement to ensure that they are following
18   policy and procedures, they are training their members
19   correctly, they're keeping up with their certifications, and
20   we do evaluations on them to make sure that they can do the
21   job properly.
22   Q     Where are you currently assigned?
23   A     Currently I'm assigned at a unit called the Tactical
24   Law Enforcement Team Pacific, located in San Diego,
25   California.     My job there is the assistant training officer.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 8 of 143 PageID 3505
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 8
                  Direct Examination by Mr. DeRenzo



 1   My primary responsibilities include training, mainly in the
 2   area of trace detection and at-sea space accountability.
 3   Q     Let's talk about the training you provide.             Could you
 4   describe for the jury at your current unit what kind of
 5   training you provide.
 6   A     I currently do all of the high risk training, so water
 7   survival training, all of the range training, shoot house
 8   training, and then for trace detection I train the members
 9   on an instrument called a Smiths Detection 500DT, they get
10   that training annually to maintain their certification to
11   operate that.
12   Q     How many people in the Coast Guard Pacific region are
13   qualified, certified to provide the training on the 500DT
14   that you just described?
15   A     So last year we only had two in the entire Pacific
16   region.    We just certified two more this year, so we have
17   four members able to train on it, but we only have
18   two technicians capable of, you know, analyzing data from it
19   and conducting higher level instrument maintenance on it.
20   Q     And are you one of those two individuals?
21   A     I am.
22   Q     Okay.   Let's talk about the training you received
23   throughout your Coast Guard career, specifically as it
24   relates to the IONSCAN instrument.          What kind of training
25   have you personally received?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 9 of 143 PageID 3506
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 9
                  Direct Examination by Mr. DeRenzo



 1   A       So my first experience with the trace detection
 2   equipment, IONSCAN, was -- I believe it was 2006, on a
 3   previous version of it that was the Smiths Detection IONSCAN
 4   400B, and then from -- and I maintained certification for
 5   that for many years, and then I was trained on the 500DT
 6   back in 2017, I believe, where I learned how to be
 7   operator/technician, Train the Trainer, and all this
 8   training came from the company that manufactures the
 9   instrument.
10   Q       That's Smiths Detection?
11   A       That's correct.
12   Q       When you say "Train the Trainer," what do you mean by
13   that?
14   A       It's a course that teaches you how to be an instructor.
15   Some people might have a wealth of knowledge but don't know
16   how to get that information across, so the Train the Trainer
17   course is a -- it's a requirement to certify other operators
18   within your -- within the Coast Guard.
19   Q       Have you trained anybody on how to use an IONSCAN
20   instrument at your current unit?
21   A       Many.   I've trained all the members there on how to use
22   it.
23   Q       And how about people outside the TACLET?
24   A       Yes, I've trained multiple Coast Guard cutters from
25   Port Angeles, Washington, Seattle, San Francisco, San Diego.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 10 of 143 PageID 3507
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 10
                  Direct Examination by Mr. DeRenzo



 1   I've flown to Guam to train the members over in Guam on how
 2   to use it, including CBP, ICE, Customs Border Protection,
 3   ICE, and their Coast Guard Investigative Services.
 4   Q     In addition to your IONSCAN instrument training, is
 5   there any other relevant law enforcement training that
 6   you've received over the years?
 7   A     Yes.    So I've been to a multitude of courses in my
 8   career with the Coast Guard.         I've attended Boarding Team
 9   Member School at MLE, the Maritime Law Enforcement Academy
10   in Charleston, South Carolina.          I attended Boarding Officer
11   School at Maritime Law Enforcement Academy.             I attended
12   something called Maritime Counter-Trafficking Course there
13   as well, a multitude of fishery schools.            So I think
14   I pretty much hit every school that we offer.
15   Q     You mentioned a couple qualifications already.
16   In addition to being an IONSCAN instrument trainer,
17   maintainer and operator, do you have any other
18   law enforcement qualifications?
19   A     Currently a professional member of an
20   ASTM International working group to develop methods for
21   detecting synthetic opioids, mainly fentanyl, fentanyl
22   analogues, precursors, and what instruments will work to
23   detect those synthetic opioids, and that's funded by the
24   Department of Homeland Security Science and Technology
25   Directorate and Pacific Northwest National Laboratory.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 11 of 143 PageID 3508
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 11
                  Direct Examination by Mr. DeRenzo



 1   Q     In addition to yourself, what kinds of other people are
 2   on this working group?
 3   A     Scientists, chemists, engineers, first responders in
 4   the field for hazmat, hazardous materials, lots of Ph.D.s.
 5   Q     How many people in the Coast Guard are on this working
 6   group?
 7   A     There's currently two, two members on this working
 8   group from the Coast Guard.
 9   Q     And you're one of them?
10   A     Correct.
11   Q     Are you a qualified boarding officer as well?
12   A     I am.
13   Q     That's just not your primary day-to-day job at the
14   TACLET?
15   A     We maintain all of our certifications regardless of if
16   it's a primary job or not, because we don't know when
17   something might happen and you need extra bodies to go out
18   the door, but my primary job is training.
19   Q     Okay.    And I should have asked you this at the
20   beginning of your testimony, but what is a Senior Chief in
21   the Coast Guard?
22   A     So Senior Chief is the second highest enlisted rank.
23   It goes from Enlisted 1 or E-1 to Enlisted 9.              I am
24   Enlisted 8 or E-8.
25   Q     Let's talk a little bit about IONSCAN instruments in
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 12 of 143 PageID 3509
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 12
                  Direct Examination by Mr. DeRenzo



 1   the Coast Guard.      What kinds of instruments does the
 2   Coast Guard use?
 3   A     The Coast Guard currently uses the Smiths Detection
 4   IONSCAN 500DT, DT standing for dual tube.
 5   Q     You mentioned another model before.           Was that just
 6   something you were trained on or was that something the
 7   Coast Guard used as well?
 8   A     So the 500DT didn't come about until 2005.             The 400 --
 9   400B came around in the 19 -- late 1990s, 1997.              So the 400B
10   is the same technology, the only difference is that I could
11   only do -- I could only analyze drugs or explosives, I could
12   do one at a time, I couldn't do them both, where the 500DT,
13   for dual tube, I can analyze drugs and explosives at the
14   same time.
15   Q     So the 500DT, is that the one the Coast Guard is
16   currently employing?
17   A     That's correct.
18   Q     Basically a newer model?
19   A     Newer model, same technology.
20   Q     Okay.    And for what purposes does the Coast Guard use
21   this instrument?
22   A     The Coast Guard has been using it for trace detection
23   of narcotics during boardings.
24   Q     And do you know why in particular the Coast Guard uses
25   the IONSCAN instrument specifically, the 500DT and its
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 13 of 143 PageID 3510
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 13
                  Direct Examination by Mr. DeRenzo



 1   predecessor the 400B?
 2   A       Sure.   The technology has been around since the 1970s.
 3   It's been proven to be effective.           It's highly sensitive for
 4   detecting things that aren't visible to the naked eye, down
 5   to approximately less than a nanogram or one billionth of a
 6   gram.     It's -- this one is optimized for drugs and
 7   explosives, but they can be optimized to detect anything
 8   they want.      So it's used in the medical industry for
 9   bacteria and other items that they're looking for.               It's
10   used in universities for science, in their science labs.
11   It's used at the airport every day.           I don't know if any of
12   you have been lucky enough to get a random inspection.
13   Well, that hand swipe they do of your carry-ons and
14   yourself, that goes through an instrument similar to the
15   Smiths Detection 500DT, if not that one, to look for
16   explosives.
17   Q       Now, when you're doing specifically the counter-drug
18   mission at the Coast Guard, you're not in a laboratory doing
19   these tests, right?
20   A       We are not.   They're designed to be field use and field
21   detection, so they're certified in a laboratory setting,
22   however, they're designed to be used out in a non-laboratory
23   setting.
24   Q       All right.    If you could, please, just describe for the
25   jury just what an IONSCAN instrument looks like.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 14 of 143 PageID 3511
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 14
                  Direct Examination by Mr. DeRenzo



 1   A     Sure.    I got a couple of slides I can show you about
 2   that, or --
 3   Q     Would that help you in your testimony, explaining that?
 4   A     It would.
 5                 So this is the Smiths Detection IONSCAN 500DT.
 6   To give you an approximate size, about a small or
 7   medium-sized printer in an office or like a microwave size.
 8                 Looking at the front of this here, here is the
 9   sample inlet area, where the operator inserts a swab.
10   Up here is your display touch screen, where the operator
11   selects what they want to do, whether it's, you know,
12   conduct a verification or an analysis of the sample.
13   Additionally, this is where it will display other
14   information, like alarms.         It has a built-in printer which
15   can be configured so that whenever an alarm is displayed it
16   will print out a receipt and it will list all of the
17   operating parameters of the instrument at the time, it will
18   list what it alarmed for.         A lot of different information is
19   displayed on this receipt.
20   Q     How long has the Coast Guard been using this particular
21   instrument?
22   A     They've been using this before I -- maybe not this
23   model, but they've been using ion scan technology since
24   before I joined in 2005.
25   Q     Are you aware if any other Federal agencies or State
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 15 of 143 PageID 3512
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 15
                  Direct Examination by Mr. DeRenzo



 1   agencies use either this instrument itself or the underlying
 2   technology?
 3   A     Yes.    So they use it at the border, so CBP uses it at
 4   the border, border patrol.         They use it in airports every
 5   day, so TSA uses it, Capitol Police use it.
 6   First responders have the capability of using this type of
 7   instrument for if they come across a clandestine lab where
 8   they manufacture methamphetamines or fentanyl, they can use
 9   it to identify what chemicals they may be coming across.
10   Q     So those other agencies you spoke of, do they also use
11   it for detection of trace amounts of drugs as well?
12   A     Some do.     Some use it strictly for explosives.
13   So airport TSA uses it strictly to detect explosives.                At
14   the border they use it for both.          It depends on what your
15   unit -- or your agency's mission is.
16   Q     Are you aware of any known or potential rates of error
17   with this particular instrument?
18   A     So the published false alarm rate or false positive
19   rate is less than 1 percent.
20   Q     And you said "published."         Published by whom?
21   A     It's part of the operating manual for the Smiths
22   Detection equipment.
23   Q     You mentioned the term "false positive."             What does
24   that mean?
25   A     So a false positive means that when the operator runs a
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 16 of 143 PageID 3513
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 16
                  Direct Examination by Mr. DeRenzo



 1   sample, they don't know if there's anything on it yet or
 2   not, that's what they're relying on the instrument for.
 3   A false positive would be there was not a drug or narcotic
 4   on the swab but the instrument said that there was.
 5   Q     Are you familiar with the term "false negative"?
 6   A     Yes.
 7   Q     What does that mean?
 8   A     So a false negative would be there is drugs on the swab
 9   or explosives on the swab and the instrument does not alarm.
10   Q     And what are some of the reasons why there might be
11   drugs on a swab and yet the instrument does not signal or
12   alarm for that drug?
13   A     So because it's highly sensitive, there's three things
14   that can affect the detection criteria for an alarm, that's
15   mainly air pressure, temperature and humidity.              So if a swab
16   was wet, it creates steam when it's heated, it would bond
17   with the sample and possibly slow it down, not showing an
18   alarm for cocaine or some other explosive.
19   Q     Are there any environmental factors when, say, you're
20   taking swab samples from a vessel that would make it more or
21   less difficult to find trace amounts of drugs on the boat?
22   A     Sure.    If a sample was submitted and it was still damp
23   with moisture, it could affect the result of that sample.
24   Like I said, when water is heated it creates steam, and that
25   will slow down the molecules.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 17 of 143 PageID 3514
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 17
                  Direct Examination by Mr. DeRenzo



 1   Q       Are you aware of any solvents or any other substances
 2   that can move particles of drugs, cocaine, for instance,
 3   around a vessel at sea?
 4   A       So, yes, fuel is used commonly to wash down the boat.
 5   Additionally, fuel is just inherently there because of the
 6   amount that's on board and the amount of containers during
 7   fuel -- during transferring of fuel containers.              We
 8   generally train not to swipe anything wet because of this
 9   reason; however, if it is, we instruct the operators to let
10   it evaporate before running it through.            Additionally,
11   I wouldn't want to run fuel through this because it is
12   heating it, and when you heat fuel you could create an
13   explosion, and that would not make the instrument work very
14   well.
15   Q       To be clear, when you're actually doing the samples
16   themselves on a surface, boat or anywhere else, are you
17   looking for visible amounts of drugs?
18   A       No.   So this instrument is designed for trace
19   detection, it's not visible to the naked eye, so because
20   it's not visible, the operators are trained to swipe
21   anywhere that the hands may come in contact with or where
22   bulk packaging may come in contact with, so generally the
23   rails, side rails, hatches, the steering column or steering
24   wheel where the helm is at, radios, or even areas where they
25   believe that possibly it might be concealed.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 18 of 143 PageID 3515
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 18
                  Direct Examination by Mr. DeRenzo



 1   Q     And how would an operational setting, like on a boat
 2   out in the middle of the ocean, affect the movement of
 3   potential drug particles?
 4   A     So generally speaking these are large quantities of
 5   narcotics that are being smuggled, so -- and they're running
 6   at high rates of speed, so when you're talking many, many
 7   bales that are in a compartment, they're going to bounce
 8   around, they're going to be hitting sides.             Additionally,
 9   the people on board have to move around to change the fuel,
10   so they're going to have to come across and touch certain
11   areas, so transfer is highly likely.
12   Q     Can the fact that you're in a marine environment or the
13   fact that there's fuel on board -- you mentioned the
14   possibility of someone wiping down a boat.             How could that
15   affect whether or not you ultimately find some of the
16   substance on the surfaces you're swiping?
17   A     Yeah.    So water is a universal solvent.          If there's
18   anything it was on, like trace amounts, the water would mix
19   with that and then as the water evaporated it would leave
20   the trace amounts behind.         So if you think like a -- like a
21   slurry and I get my hand wet with cocaine water, wherever
22   I touch I'm leaving -- I'm leaving trace amounts of cocaine
23   behind.    However, over a period of time, eventually it's
24   going to wash away, so wind will affect, blowing away the
25   trace amounts, water will eventually wash it all away and it
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 19 of 143 PageID 3516
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 19
                  Direct Examination by Mr. DeRenzo



 1   will just go into the ocean.
 2   Q     Okay.    Now, I want to go back to those two terms, false
 3   positive and false negative.
 4                 Is a false negative more or less likely than a
 5   false positive?
 6   A     A false negative would be more likely based on those
 7   factors that can affect it, mainly the humidity, because
 8   we're working in a maritime environment, there's water all
 9   around.
10   Q     All right.     So let's talk a little bit more about this
11   instrument specifically, the 500DT, and how it actually is
12   used to determine whether or not there's drugs on a surface.
13   Can you describe that process.
14   A     Sure.    I have another slide here that shows a cutaway
15   of what an ion mobility spectrometer looks like inside.
16                 So what we're looking at here is one of the IMS
17   tubes, or ion mobility spectrometry.           The front of the unit
18   I showed you before, where I showed you the operator inserts
19   a sample, that's this area here.          What happens is the
20   operator will insert one of the swabs into there and they
21   will hit Analyze on the touch screen.            When they hit
22   Analyze, this right here will raise up and it will heat or
23   vaporize the swab, uses about 450-degree heat to vaporize
24   everything that's on the swab.          Additionally, it will blow
25   clean dry air into the instrument, so anything that's on the
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 20 of 143 PageID 3517
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 20
                  Direct Examination by Mr. DeRenzo



 1   swab is then vaporized and it goes through this tube here to
 2   an ionization region.        This has a weak radioactive source
 3   that either gives a positive or a negative charge, so for
 4   narcotics it gives it a positive charge, for explosives it
 5   gives it a negative charge, and this happens simultaneously
 6   in two different tubes.
 7               From here it's held in this region until what's
 8   called a gating grid opens up.          So we have a mixture of
 9   different charged molecules in there and the gating grid
10   will open up 30 times during an analysis and allow particles
11   to drift from point A to point B, which is over here at the
12   collector, and the time that they reach there is called the
13   drift time.     Each particular molecule has a specific drift
14   time based on its mass and shape or the way it spins through
15   the air from point A to point B, and that's a known number
16   that's been tested in a laboratory setting, it's been
17   programmed by the manufacturer into the system to kind of
18   give a fingerprint for everything that it's been designed to
19   look for.
20   Q     So that drift time, is that something you input into
21   this instrument?
22   A     It is not.
23   Q     How about another individual in the Coast Guard, an
24   IONSCAN -- just an operator, do they put that information in
25   there?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 21 of 143 PageID 3518
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 21
                  Direct Examination by Mr. DeRenzo



 1   A     They do not.
 2   Q     Okay.    And how does that -- well, what are the factors
 3   you're looking for, or specifically the instrument looks for
 4   to determine whether it's cocaine or some other substance?
 5   A     So it's mainly based on drift time, but it also has
 6   other factors added in to eliminate false alarms, so not
 7   only drift time, it needs to have a minimum amplitude or a
 8   minimum height, so it has to detect a certain number of
 9   molecules of cocaine, it has to be the right shape, so the
10   width of the peak when it gets there has to fall within
11   certain parameters, and then it also has to have the correct
12   number of segments consecutively.           These numbers have been
13   set very high to get a less than 1 percent false alarm rate,
14   so -- yeah.
15   Q     Let's talk about actually using the instrument.
16   A     And we can go back a slide.         I can -- the touch screen
17   is a little off.      I can't clear it.
18   Q     Could you describe for the jury exactly how it is that
19   you test a sample.
20   A     Sure.    So this is the display that the operator sees
21   when they're inserting a sample.          Before they insert the
22   sample they'll see a green screen, which is the ready screen
23   located here, and then when they want to run the sample
24   there's a button over here to the right called Analyze, we
25   can see that it's bold and black right there in the green
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 22 of 143 PageID 3519
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 22
                  Direct Examination by Mr. DeRenzo



 1   screen.
 2   Q     What does that mean?
 3   A     It means that the instrument is ready to submit a
 4   sample.    If it was not ready, they would not be able to
 5   submit a sample, meaning it would show a yellow screen.
 6               So above here we have a yellow screen, which is
 7   Waiting, this is an error on the slide, it should say
 8   Waiting, Not Ready, and you will also notice that the button
 9   over here Analyze is stippled out or grayed out, meaning the
10   operator cannot select it.
11   Q     So if I were trying to analyze a sample, a swab that I
12   took from a boat, and I saw that yellow screen and I tried
13   to press Analyze, what would happen?
14   A     It wouldn't analyze.        The instrument -- it's very
15   operator user friendly.        It's designed for a person who is
16   not a chemist or a lab scientist to operate.             So the
17   instrument conducts all the calibrations, it maintains its
18   proper air flow and temperatures, and if it was not ready,
19   it would not let the operator select Analyze.
20   Q     If when testing an ion scan swab the instrument does
21   detect some substance that's programmed into it, what will
22   the operator see?
23   A     So the operator would see the red screen at the bottom
24   here, it will display Alarm and then it will also show the
25   operator what it alarmed for, so that would be this area
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 23 of 143 PageID 3520
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 23
                  Direct Examination by Mr. DeRenzo



 1   here, telling the operator what it alarmed for.
 2                Additionally, it could be configured to print out
 3   a receipt at that time for case package purposes or
 4   documentation purposes; however, the instrument stores every
 5   sample, every run into its hard drive, so if it doesn't
 6   print out, we can always go back in there and print it
 7   again, because it's permanently stored.
 8   Q     Is that something you've done as a -- not only a
 9   trained operator but someone who is trained to actually
10   repair and maintain these instruments?
11   A     It is.
12   Q     Let's talk about some of the other features of the
13   instrument itself.       Are there any built-in features that
14   decrease the likelihood that there's going to be user error?
15   A     Increase the likelihood of user error?
16   Q     Decrease the likelihood.
17   A     Decrease the likelihood of user error.
18                Can you rephrase the question?
19   Q     Are there any built-in features that help the --
20   A     Yes.
21   Q     -- reliability of the instrument itself?
22   A     So there's something called a verification.             What a
23   verification is is it helps the user build confidence that
24   the instrument is working properly.           So if the machine did
25   not pass verification then it would not alarm for what it's
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 24 of 143 PageID 3521
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 24
                  Direct Examination by Mr. DeRenzo



 1   detected to alarm for.        We train to conduct a verification
 2   at a minimum of weekly, and in this particular instrument
 3   involved in this -- in this court case, verification was
 4   done prior to the boarding, within that week timeframe, and
 5   a verification was done after the boarding, which showed
 6   that the instrument was working properly before and after.
 7   Q     How do you know that?
 8   A     Because it passed the verification.
 9   Q     But how do you personally know that?
10   A     I was able to go into the instrument, pull the
11   verification log and verify that it -- what the instrument
12   was designed to look for, the instrument found.
13   Q     So let me give you a hypothetical.           If I swab a
14   surface, it just so happened that surface has some cocaine
15   on it, but for some reason that verification process either
16   wasn't done or didn't go right --
17   A     Or it didn't pass.
18   Q     -- and I sample -- try to analyze a sample, what would
19   you expect to happen?
20   A     It would not show an alarm for cocaine.
21   Q     And what would you call that?
22   A     I would call that a false negative.
23   Q     You mentioned some factors earlier that can affect this
24   testing process, air temperature, humidity.             Is there
25   anything in the instrument itself, built in, that adjusts
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 25 of 143 PageID 3522
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 25
                  Direct Examination by Mr. DeRenzo



 1   for those factors?
 2   A     Yes.    So the instrument is constantly maintaining its
 3   optimal operating specifications.           There is a calibrant,
 4   which is built into both of the ion mobility spectrometry
 5   tubes, and that calibrant is constantly running through the
 6   instrument and it's -- excuse me, it's calculating what the
 7   expected drift time is for all of the narcotics and
 8   explosives in its library based on where it sees the
 9   calibrant at.      So if air pressure changes, it sees the
10   air pressure has changed, it calculates where it expects to
11   see the calibrant, and this is constantly being done while
12   the instrument is on.
13   Q     You mentioned that the instrument itself is somewhat
14   portable.     In your experience, and the way you train
15   members, is that -- is this process done, the analysis, on
16   the target that you're looking at?
17   A     So it is not.      The instrument requires power, either
18   120 or 240 volts, so the instrument stays on board the host
19   ship wherever the crew -- the bulk of the crew is located
20   at, and then the samples are taken separately from the
21   boarding team.      Those samples are then bagged, gloved and
22   bagged and sent back to the host ship, where they are run
23   separately from the actual collecting of it, so there is no
24   chance of contamination from the actual ship.
25   Q     Now, every ship is a little bit different in the way
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 26 of 143 PageID 3523
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 26
                  Direct Examination by Mr. DeRenzo



 1   it's set up and how big it is, but is there any spaces in
 2   general where you would not only store this instrument
 3   during a patrol but actually run the tests?
 4   A     So the instrument is generally stored in a restricted
 5   space which has limited access only to people with
 6   clearances, either secret or above, and in that space is a
 7   air conditioned climate-controlled positive air flow
 8   controlled space.
 9   Q     And why that space, other than the security aspect?
10   A     Because there's other electronics in that space, it's
11   generally where all their radar equipment is, and it needs
12   to stay cool.      Additionally it needs to stay dry.           You can't
13   have wet computers.       So it's an optimal space to run samples
14   because of the dry -- dry, cool environment.
15   Q     You mentioned before that one of your jobs is to train
16   people on how to use this particular instrument.              Do you, in
17   the course of your current duties, train people on how to
18   actually take the samples from a boat?
19   A     I do.
20   Q     And what do you train people to do?
21   A     So before the boarding team or the officers go out to
22   conduct a boarding, swabs are taken of them, of their hands,
23   to -- palms, hands, fingertips, to ensure that they do not
24   have cocaine residue on them and they could not be a source
25   of contamination.       Those samples are run, and if a positive
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 27 of 143 PageID 3524
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 27
                  Direct Examination by Mr. DeRenzo



 1   is observed, one of the members alarms, they're either
 2   removed from the boarding or they're sent to decontaminate,
 3   wash their hands, whatever it might be that alarmed, and
 4   come back and be tested again.
 5   Q     And then the actual process of sampling, what do you
 6   train people to do?       How do you do that process?
 7   A     So during the boarding it's a two-person operation, you
 8   have the person who writes down where the samples are taken
 9   from and then you have a person who actually physically
10   takes the samples.       The person physically taking the
11   samples, that's what they call loading up gloves, or he'll
12   put on nitrile gloves, ten maybe at a time, whatever he can
13   fit on his hand, and what he will do is he will take a clean
14   swab from a sealed container, he will take that swab, swab
15   an area where he expects to find trace amounts of narcotics.
16   Again, we're dealing with non-visible particles, so they are
17   trained to swab wherever hands might come in contact with.
18   He then removes that glove, leaving the sample in there, he
19   will label it with a number or a place, and then the person
20   who is taking the log will write down what sample 1 is of.
21   That glove is then placed into a sealed bag and that bag is
22   brought back to the ship.         And this is repeated multiple
23   times.
24   Q     When you actually analyze a sample and you get that
25   red screen that we can see here in the PowerPoint, what is
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 28 of 143 PageID 3525
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 28
                  Direct Examination by Mr. DeRenzo



 1   the significance of seeing that red screen, that alarm?
 2   A     It notifies the operator that a substance that the
 3   instrument was looking for was detected.            It will display a
 4   red screen, it will play an audible alarm, we have ours
 5   configured to print receipts, and then the operator will
 6   notify the people on board of the results.
 7   Q     Now, you have detailed for the jury your extensive
 8   training and experience you have with this instrument.                Are
 9   you able to actually look at the data from the testing and
10   analyze and interpret those results?
11   A     I am.
12   Q     Let's talk first about the methodology that you use to
13   interpret those results.        What's the starting point for you
14   when you see one of the receipts you talked about with the
15   information on it?
16   A     So the first thing I look at is the operating
17   parameters, the top, make sure the instrument was operating
18   properly, then I will look to see what the instrument
19   alarmed for, and that will be displayed at the bottom of the
20   receipt.      Then there's multiple sectors -- there's multiple
21   different items listed there for the alarm, and I'll look at
22   those items to determine the quality of the hit.
23   Q     And we'll talk about those individual factors in a few
24   minutes here, but are you aware of any known thresholds that
25   you're looking for when you're looking at this information?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 29 of 143 PageID 3526
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 29
                  Direct Examination by Mr. DeRenzo



 1   A      Yeah.   So there's different things you're looking for.
 2   For example, cocaine needs a minimum amplitude of 50, it
 3   needs to have a drift time of plus or minus 50 microseconds,
 4   which is -- a microsecond is one billionth of a second.                If
 5   you were to think of a blink of an eye, which is a third of
 6   a second, it would be 6,000 times faster than a blink of an
 7   eye.    It has -- you're looking for the shape or the width of
 8   the -- of the peak, the reference peak, and then you're also
 9   looking for something called the consecutive number of hits.
10   For instance, cocaine is two consecutive hits.
11   Q      And what's that number called?
12   A      That's your segments.
13   Q      When you look at that data, say for a receipt that
14   alarmed for cocaine, what can you infer simply by looking at
15   that information?
16   A      So the instrument is a qualitative instrument, not
17   quantitative.      Qualitative meaning that it's very good at
18   identifying substances.        It will not tell you how much of a
19   substance is available, because we're dealing with such
20   small amounts.      I couldn't tell you, you know, if it was one
21   brick or a million bricks, but I just know that cocaine is
22   present.
23   Q      Okay.   So some amount.
24   A      Some amount.
25   Q      You couldn't say definitively when or how it got there,
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 30 of 143 PageID 3527
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 30
                  Direct Examination by Mr. DeRenzo



 1   but by looking at one of those receipts, how much confidence
 2   can you have that some amount of that substance is there?
 3   A     I could have high confidence that there was some of
 4   that substance there.
 5   Q     All right.     You mentioned this case, the interdiction
 6   in this case earlier.        Have you had an opportunity to
 7   examine the ion scan results from this case in particular?
 8   A     I have.
 9   Q     Are you able to, based on the criteria you just
10   discussed, render an opinion as to those results?
11   A     I am.
12   Q     Let's take a look at those.
13                 Pulling up what's now been admitted as
14   Government's 7A --
15                 THE COURT:   Could we dim a little bit more.
16   Q     We'll start at the top here.
17                 As an IONSCAN operator, and based on the
18   experience you just discussed, what is relevant to you at
19   this part of the result?
20   A     So I'm looking at, one, that -- the IONSCAN model,
21   serial number, but I'm also looking at the alarm and that
22   the operation was normal.         I take into account the
23   air pressure, differential pressure and drift flow.               For
24   those numbers I generally want the differential pressure to
25   be less than .1 and drift flow to be somewhere between 299
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 31 of 143 PageID 3528
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 31
                  Direct Examination by Mr. DeRenzo



 1   and 301, which is kind of the standard operating for this
 2   instrument.
 3   Q       We'll zoom in.     This is the second page of 7A at the
 4   top here.
 5                Do you see the area I've highlighted that says
 6   cocaine 3 percent?       Did I read that right?
 7   A       You did.
 8   Q       What does that mean to you?
 9   A       So the percentage doesn't necessarily mean anything.
10   It's a subjective number.         Because the instrument already
11   has a high threshold to get that less than 1 percent alarm
12   rate, all the 3 percent is saying, that it was 3 percent
13   higher than its threshold amount.           It could be a 1 percent
14   alarm or it could be a 100 percent alarm, they both mean the
15   same thing to me.        An alarm is an alarm or a hit is a hit.
16   Q       And that means what?      "A hit is a hit," what does that
17   mean to you?
18   A       It means that cocaine was present.
19   Q       We'll zoom into the bottom of that left-hand receipt,
20   and in the Comments section it says, Location, port side
21   rail.     Did I read that right?
22   A       Yes, sir.
23   Q       I'm going to highlight some numbers.          If you could
24   just explain to the jury what is the significance, if any,
25   of those numbers.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 32 of 143 PageID 3529
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 32
                  Direct Examination by Mr. DeRenzo



 1   A     Sure.    So at the top we saw an alarm for cocaine.
 2   This was the cocaine 3 percent alarm.            So down here it gives
 3   you more specific information about what it actually saw
 4   during that alarm.       For instance, this number -- this number
 5   symbol here, this tells me the number of segments that it
 6   saw cocaine.      During an analysis there are 30 possible
 7   segments.     In this one it saw cocaine in 11 out of 30 of
 8   those segments.
 9                 You have your amplitude -- this is not working.
10                 You have your amplitude, which is your highest
11   peak that it saw, in this case it was 93, where the minimum
12   I need is 50.
13                 You have your delta.      In this case it's
14   negative 4.     This is measured in microseconds.           So the
15   expected drift time was 4 microseconds off of where it
16   needed -- or where it wanted to be.           And the threshold for
17   this is plus or minus 50 microseconds.            So if we think of
18   the delta of being zero as the very, very, very center of a
19   bullseye, you can't get more center than that, this would be
20   4 microseconds away from that very center of the bullseye.
21                 And then your cumulative A is -- your cumulative
22   amplitude is how much -- it adds up all of the 11 segments
23   and tells you how much it saw during that -- during that
24   analysis.
25   Q     Okay.    So let's talk about the delta briefly.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 33 of 143 PageID 3530
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 33
                  Direct Examination by Mr. DeRenzo



 1               When you talk about the drift time, that's the
 2   ideal -- we're in a laboratory, we know what's on the swab
 3   is cocaine or whatever we're testing for, and this time has
 4   been figured in an ideal setting.           Did I have that right?
 5   A     That's correct.
 6   Q     And so relative to that ideal time, what does the delta
 7   tell us?
 8   A     That's almost as close to perfect time as you could see
 9   for a sample run in the field.
10   Q     And how does that affect your confidence that the
11   substance was in fact cocaine when you are looking at a
12   result like this?
13   A     Based on the fact that it already has a less than
14   1 percent false alarm rate, my confidence is already high,
15   but reading this I would have an even greater confidence
16   that, yes, that was cocaine.
17   Q     So fair to say that the lower that number is, the
18   delta, the closer it is to zero, plus or minus, does that
19   increase your confidence that it is in fact some amount of
20   cocaine?
21   A     It does.
22   Q     Thank you.
23               Now, the figure in between the number sign and the
24   A-M-P, CumA.
25   A     Cumulative amplitude.        Is that what you're talking
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 34 of 143 PageID 3531
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 34
                  Direct Examination by Mr. DeRenzo



 1   about, the CumA?
 2   Q     Yes.    Mathematically how do we get that number?
 3   A     So it's just a total of the 11 segments added up to get
 4   your cumulative amplitude of cocaine molecules detected.
 5   Q     Does the amplitude have any correlation to the quantity
 6   of substance on a particular swab?
 7   A     The higher the amplitude, the more cocaine is present
 8   on that swab.
 9   Q     But to be clear, you couldn't say whether it's so many
10   grams or milligrams or nanograms?
11   A     I could not.
12   Q     But the higher the number in amplitude means a
13   relatively higher quantity?
14   A     Correct.
15   Q     So is there any correlation between the cumulative
16   amplitude, the number right next to it, and the relative
17   quantity of cocaine on the sample?
18   A     So the higher the cumulative amplitude, the more
19   molecules of cocaine were detected, the higher amount of
20   cocaine was on that sample.
21   Q     So we'll zoom into the right-hand receipt which the
22   Comments section has labeled as Location, center hold.                Did
23   I read that right?
24   A     Yes, sir.
25   Q     Could you discuss for the jury the figures I have
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 35 of 143 PageID 3532
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 35
                  Direct Examination by Mr. DeRenzo



 1   highlighted just above that.
 2   A     Yes.    So, again, we have an alarm for cocaine.            This
 3   time the pound sign below that, we see 24, meaning that out
 4   of a possible 30 segments, the instrument saw cocaine in 24
 5   of them.     Remembering that I only need two consecutive
 6   segments to get an alarm, this one had 12 times that number.
 7                The cumulative amplitude is in the thousands, with
 8   a high amplitude of 227.        The minimum I need for a cocaine
 9   alarm, again, is 50 for amplitude, so this is four and a
10   half times higher than the minimum required.
11                And the delta here is minus 2 microseconds.
12   We can have up to plus or minus 50 microseconds.              This is
13   almost dead center on the bullseye for cocaine.
14   Q     How many samples, either in a training setting,
15   operational setting, total, do you think you've run through
16   an IONSCAN instrument?
17   A     Hundreds.     Many, many hundreds of samples.
18   Q     In relationship to other samples you've seen,
19   personally analyzed, how would you compare this particular
20   sample?
21   A     This sample is probably as near perfect as you can get
22   in a -- in a field setting.
23   Q     Go to the next page of Exhibit 7A and zoom in on the
24   bottom of the left-hand receipt, which is labeled in the
25   Comments section as, forearms, Calbot Reid-Dilbert.               Did
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 36 of 143 PageID 3533
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 36
                  Direct Examination by Mr. DeRenzo



 1   I read that right?
 2   A     Yes, sir.
 3   Q     I'll again highlight the information here just above,
 4   and if you could just take the jury through that
 5   information.
 6   A     Again, this is an excellent alarm for cocaine.              We saw
 7   cocaine in 12 out of 30 segments.           We have an amplitude of
 8   100, which is twice the minimum.          Your delta is
 9   4 microseconds from dead center.          This is an excellent --
10   additionally, the members that -- the detainees or suspects
11   are -- they're not swabbed until very later on, so they have
12   a chance of actually washing down between then, so the fact
13   that you got a sample like this is very good on a person.
14   Q     And based on the parameters you just discussed, is this
15   sample itself within parameters?
16   A     Yes, it is.
17   Q     Zoom into the right-hand side of 7A.            The Comments
18   says, Calbot Reid-Dilbert, hands.           Did I read that right?
19   A     Yes.
20   Q     If you could, again, explain to the jury these figures
21   that I've highlighted.
22   A     Yes.    So again we have a cocaine alarm, 17 segments out
23   of 30; amplitude of 98, which is pretty much twice the
24   minimum required; a delta of minus 20 microseconds, or
25   20-millionths of a second, which is well within the plus or
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 37 of 143 PageID 3534
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 37
                  Direct Examination by Mr. DeRenzo



 1   minus 50 microseconds allotted for an alarm for cocaine.
 2   Q       And how many segments do you need consecutive?
 3   A       I need two.
 4   Q       And here we have how many?
 5   A       17.
 6   Q       So is this sample within parameters as well?
 7   A       It is.
 8   Q       What is your confidence level that some amount of
 9   cocaine is on this swab?
10   A       I have high confidence that there was cocaine on this
11   swab.
12   Q       All right.     We'll go to the next page of 7A, zoom in on
13   the bottom left receipt, it's labeled Rudolph Randolph
14   Meighan, hands.        Did I read that right?
15   A       Yes, sir.
16   Q       Could you once again explain to the jury the
17   significance, if any, of the figures I've just highlighted.
18   A       So again we have an alarm for cocaine.          Number of
19   segments, we have 8; amplitude of 58; and a delta of minus
20   19 microseconds.        We were four times required number of
21   segments.        We're slightly above the minimum amplitude
22   threshold, but we're well within the timeframe for cocaine.
23   So there was cocaine detected.          It wasn't a large amount of
24   cocaine on that swab.
25   Q       When you say that, you mean relative to the other
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 38 of 143 PageID 3535
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 38
                  Direct Examination by Mr. DeRenzo



 1   swabs?
 2   A     Relative to the swab.        Again, you're dealing with trace
 3   amounts, not visible to the eye.          It doesn't mean that it
 4   wasn't there, it just means that maybe they didn't swab an
 5   area that had more located on it.
 6   Q     I'll move to the other receipt on the right-hand side
 7   of the page, comments labeled, hands, Jorge Ramon
 8   Newball May.      Did I read that right?
 9   A     Yes.
10   Q     And if you could do the same thing with the highlighted
11   portion.
12   A     So we have an alarm for cocaine, 17 segments out of the
13   required 2; I have an amplitude of 161, where all I need is
14   50; and my microseconds are minus 7 microseconds, which is
15   well within the plus or minus 50.           This is a very good hit
16   for cocaine.
17   Q     Is every one of those figures within the parameters?
18   A     It is.    The instrument will not alarm if it's not
19   within the parameters.
20   Q     Go to the next page.        I'm zooming into the bottom here.
21                Comments of this result labeled Emiro
22   Hinestroza-Newbbooll, forearms.          Did I read that right?
23   A     Yes, sir.
24   Q     Highlight some data just above that, if you could, to
25   explain to the jury the significance of that information.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 39 of 143 PageID 3536
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 39
                  Direct Examination by Mr. DeRenzo



 1   A     Sure.    So again it alarmed for cocaine.          We have
 2   8 segments where cocaine was seen; we have an amplitude of
 3   72, which is above the 50; and a delta of minus 22
 4   microseconds, which is well within my plus or minus 50.
 5   Q     Now, we're obviously dealing with small particles here.
 6   In your experience would you expect to find a relatively
 7   stronger hit on an individual's hands or their forearms if
 8   they were handling cocaine bales?
 9   A     You would expect to see a higher hit most likely on
10   their hands because the hands are the tools that come in
11   contact with everything, but again, because we're dealing
12   with trace amounts, you're kind of swabbing blindly, hoping
13   that where you're swabbing is a good spot.
14   Q     To be clear, is this particular analysis within
15   parameters --
16   A     It is.
17   Q     -- on each of the relevant criteria?
18   A     It is.
19   Q     Zoom into the right-hand side of this page.             It's
20   labeled under the Comments section as
21   Emiro Hinestroza-Newbbooll, hands.           Did I read that right?
22   A     Yes.
23   Q     If you could explain the significance of the portion
24   I've highlighted just above that.
25   A     So in this sample an alarm for cocaine was detected in
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 40 of 143 PageID 3537
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 40
                  Direct Examination by Mr. DeRenzo



 1   13 segments; the amplitude was 147, three times the required
 2   amount; the delta was minus 12 microseconds, which is within
 3   my 50 plus or minus; and like I said, 13 segments is six and
 4   a half times the requirement for consecutive segments.
 5   Q     Is every one of these criteria within parameters?
 6   A     It is.
 7   Q     So this last two pages, Senior Chief, it's a longer
 8   receipt, I'll first zoom into the bottom.             It's labeled as
 9   Location, starboard side rail.          Did I read that right?
10   A     Yes, sir.
11   Q     What we'll do is scroll back to the previous page,
12   middle of the receipt.        Can you explain the significance of
13   the portion that I've highlighted.
14   A     Yes.     So this is another excellent hit.         This is an
15   alarm for cocaine.       22 out of 30 segments, the instrument
16   saw cocaine, with an amplitude -- a max amplitude of 150,
17   which is three times the required amount.             Your expected
18   drift time was minus 6 microseconds from dead center of
19   bullseye, which is within that plus or minus 50.
20   Q     So that first number, 22, is that 22 out of 30?
21   A     That is correct, 22 out of 30.
22   Q     Now, what side of the boat is the starboard side?
23   A     That's the right side of the boat.
24   Q     Now, after analyzing each of these results, and based
25   on what you know about ion scan technology, your experience
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 41 of 143 PageID 3538
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 41
                  Direct Examination by Mr. DeRenzo



 1   as a boarding officer, your training as a boarding officer,
 2   are you able to form an opinion regarding the presence of
 3   drugs on board the vessel where these swabs were taken?
 4   A     I am.
 5   Q     What is your opinion?
 6   A     That cocaine was present on board this vessel.
 7   Q     Now, are you able to say exactly when or how long ago?
 8   A     I can't say when or how long ago because trace
 9   detection can be persistent; however, the fact that the
10   vessel is made from fiberglass, it's nonporous, it would
11   have a hard time clinging to a surface like that;
12   additionally, the maritime environment, water would end up
13   washing it away, along with wind, and sun would degrade the
14   results.
15   Q     And does that in any way affect your opinion of how
16   recently you believe cocaine was on board the vessel where
17   these samples were taken?
18   A     Based on the number of samples that alarmed for
19   cocaine, the quality of the samples, meaning the number of
20   segments that it alarmed on, and the amplitudes, I would say
21   that cocaine was on board this vessel very recently.
22   Q     What is the likelihood that every single one of these
23   positive samples for cocaine was a false positive?
24   A     Again, since the instrument already has a 99 percent --
25   less than 1 percent false alarm rate, if it was maybe one
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 42 of 143 PageID 3539
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 42
                  Direct Examination by Mr. DeRenzo



 1   alarm out of that, there's a possibility.             The fact that we
 2   have ten alarms for cocaine out of 18 swabs taken is -- it
 3   would probably be easier to win the lotto.
 4   Q     Now, based on the same criteria, experience or training
 5   that we've just discussed, are you able to form an opinion
 6   about contact by the individuals referenced in these samples
 7   with respect to cocaine?
 8   A     Yes.     So are you talking about people?
 9   Q     People, yes.
10   A     So, yes, all four persons on board this vessel came in
11   contact with cocaine.
12   Q     Now, I just want to be clear, you can't say exactly
13   when or exact how?
14   A     I can't.     It could be from direct contact or indirect
15   contact, meaning they physically actually touched cocaine or
16   they touched something that cocaine did touch, so that would
17   be -- indirect would be they touched something that cocaine
18   touched.
19   Q     I see.     But in some way or manner is it your opinion
20   that they did have direct contact with some amount of
21   cocaine?
22   A     Yes.
23                MR. DERENZO:     May I have just a moment,
24   Your Honor?
25                THE COURT:     You may.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 43 of 143 PageID 3540
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 43
                  Cross-Examination by Mr. Hernandez



 1               MR. DERENZO:      No further questions, Your Honor.
 2               THE COURT:     Mr. Hernandez, this might be a good
 3   time to take a short break before you start your Cross.
 4               Ladies and gentlemen, we'll be in recess until
 5   10:30.    You're welcome to walk around.          Please don't discuss
 6   the case, and leave your pads on your chairs.
 7                         (Jury exits proceedings.)
 8               THE COURT:     Chief Bomentre, you may step down.
 9   Please don't discuss your testimony over the recess, and we
10   will start again at 10:30.
11               THE WITNESS:      Thank you, Your Honor.
12               THE COURT:     We're in recess until 10:30.
13                                   - - - - -
14                (Recess at 10:12 a.m. until 10:30 a.m.)
15                      (Jury re-enters proceedings.)
16                                   - - - - -
17               THE COURT:     Mr. Hernandez.
18               MR. HERNANDEZ:      Thank you, Your Honor.
19               Good morning, sir.
20                           CROSS-EXAMINATION OF
21              SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE
22   BY MR. HERNANDEZ:
23   Q     Your law enforcement experience, has it always been
24   maritime or has it ever been on land?
25   A     It has not, sir.       It's always been in the maritime
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 44 of 143 PageID 3541
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 44
                  Cross-Examination by Mr. Hernandez



 1   environment.
 2   Q     Okay.    And the reason I ask is are you familiar with
 3   procedures that may exist, say, in a traffic stop where
 4   someone is stopped and may be suspected of having drugs?
 5   A     I'm familiar with that.
 6   Q     Okay.    And are you familiar with procedures --
 7   something called a Valtox test that is a test that is done
 8   at the scene of a traffic stop?
 9   A     A Valtox test?      I am not familiar with that term, with
10   that test.
11   Q     Are you familiar with testing procedures that a police
12   officer might make at the scene to determine at least
13   preliminarily if there is evidence of illegal drugs?
14   A     I am.
15   Q     Okay.    And are you aware that generally the typical
16   procedure is that subsequently, if in fact there is a
17   finding pursuant to a test by the officer, it is
18   subsequently sent to a lab where a chemist would actually do
19   further testing and more -- and actual scientific testing?
20   A     That's correct, sir.
21   Q     Okay.    Now, you are not a chemist, correct?
22   A     I am not.
23   Q     Okay.    And in this case you did not -- would it be
24   correct to say that you did not participate in the actual
25   testing on board, correct?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 45 of 143 PageID 3542
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 45
                  Cross-Examination by Mr. Hernandez



 1   A     I was not present, that's correct.
 2   Q     And your opinion is based solely on the documents
 3   containing the test results prepared by other officers,
 4   correct?
 5   A     That's correct, sir.
 6   Q     And if there was any error by them, you would not have
 7   any personal knowledge of that?
 8   A     Based on the fact I was not there, I would not know if
 9   there was a procedural error.
10   Q     And you would have no knowledge of how many people were
11   actually involved in handling up the evidence before it was
12   given to you for further testing?
13   A     Other than what the officers' statements say, no,
14   I would not.
15   Q     Okay.    And would it be correct to say that whatever was
16   tested, these swipes, that in the course of that testing,
17   that that was destroyed, correct?
18   A     So once the sample is analyzed, yes, it is destroyed,
19   it cannot be used again.
20   Q     So there is nothing that can be submitted to a chemist
21   for testing, scientific testing, to determine what in fact
22   those results are, correct?
23   A     That's correct.
24   Q     Would you agree that the ion scan method used in this
25   case, and I assume in these other cases that you've been
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 46 of 143 PageID 3543
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 46
                  Cross-Examination by Mr. Hernandez



 1   involved in, is not scientifically valid -- it's not a
 2   scientifically valid means of discriminating between
 3   individuals who knowingly handled illicit drugs and
 4   individuals who were unknowingly exposed to residue of
 5   illicit drugs?
 6   A     So the IONSCAN is very good at identifying substances.
 7   Again, it is qualitative, not quantitative, so it just says
 8   that a person came in contact or an object came in contact
 9   with narcotics or explosives.
10   Q     So it does not give you any more information other than
11   that, correct?
12   A     It doesn't tell you who physically handled it.
13   Q     And consequently is it correct to say that a positive
14   ion scan result for cocaine does not provide any information
15   about how, when or where the trace quantity came to be
16   present on the sampled surface, correct?
17   A     It doesn't tell you how, when or where.
18   Q     Do you know the boarding officers that actually did the
19   testing at the scene, or obtained the swipes -- my
20   understanding is that they are tested themselves before
21   boarding on the vessel, correct?
22   A     That's correct.      That's per policy.
23   Q     But they are not tested after they have left the
24   vessel, correct?
25   A     They're not tested after they left the vessel because
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 47 of 143 PageID 3544
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 47
                  Cross-Examination by Mr. Hernandez



 1   most likely from moving around the vessel they might come
 2   back with some amount on them, but it's only policy to test
 3   prior to the boarding to make sure that they're not bringing
 4   over contaminants.
 5   Q     But you would agree that if they were tested afterwards
 6   it might be informative if inadvertently they had picked up
 7   traces while on the boat, correct?
 8   A     It's not policy, but it's -- anything is informational.
 9   Q     But you would agree that it would -- it would certainly
10   provide information that it could have been picked up
11   inadvertently in the course of their testing, correct?
12   A     Sure.
13   Q     The machine that is used, does it have the capability
14   to use a printer?
15   A     The instrument does have the capability to use a
16   printer, correct.
17   Q     And these logs that are prepared are prepared in a
18   handwritten fashion, correct?
19   A     They are.     So when they -- when the instrument alarms,
20   the person who is operating it will take down certain
21   information, what sample number it correlates to, what the
22   alarm was for percentage-wise and any other pertinent
23   information that's on the log.
24   Q     Would it not be the case that if there -- in light of
25   the fact that it does use a printer, that a direct
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 48 of 143 PageID 3545
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 48
                  Cross-Examination by Mr. Hernandez



 1   instrumental printout of the results would be -- there would
 2   be less chance of error because it would eliminate the
 3   chance of human error?
 4   A     Yes.    However, the hard drive stores all the samples
 5   and it's easier to submit a one page listing of everything
 6   rather than flipping through 18 different receipts.
 7   Q     But it would eliminate the possibility of human error?
 8   It could be mechanical error but it would eliminate the
 9   possibility of human error, correct?
10   A     Sure.
11   Q     Okay.    Can a trace amount exist on a substance more
12   than a year?
13   A     Possibly, depending on the substance and the way it's
14   stored, you know, if it's not subjected to elements, sure.
15   Q     Would it be the same principle, say, as fingerprints or
16   DNA, that as long as the surface where the sample is found
17   is not disturbed, that it could -- it could -- you cannot
18   determine the age of it, correct?
19   A     Correct.
20   Q     And again, all that we're talking about is something
21   that is completely microscopic, correct?
22   A     We're talking down to the nanogram level, one billionth
23   of a gram, trace amounts.
24   Q     And again, nothing visible to the naked eye, correct?
25   A     Correct.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 49 of 143 PageID 3546
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 49
                  Cross-Examination by Mr. Hernandez



 1   Q     And these traces could have been put there by a
 2   previous -- it could have been a previous voyage or by
 3   different people on a different crew at a different time,
 4   correct?
 5   A     All I know is that cocaine was present on board that
 6   vessel at some time.
 7   Q     And when you make that determination of traces, you're
 8   not able to determine how much was on the boat, correct?
 9   A     That's correct.
10   Q     It could have been, you know, 2, 3, 4 grams of cocaine
11   for personal use by someone on that boat, or it could have
12   been something much larger, but you cannot make that
13   determination, correct?
14   A     I cannot make that determination, that's correct, sir.
15   Q     Any attempt to make that determination would be pure
16   speculation, correct?
17   A     That's correct, sir.
18   Q     And when you stated that there is a less than
19   one percent error rate, that's coming from the manual that
20   is prepared by the manufacturer, correct?
21   A     That's correct.      However, the illicit drug detection
22   working group I'm part of right now, where trace detection
23   is one of the items that they're evaluating, the ASTM
24   International develops the standards for the accuracy of
25   that and those are generally published into the operator's
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 50 of 143 PageID 3547
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 50
                 Redirect Examination by Mr. DeRenzo



 1   manual.
 2               MR. HERNANDEZ:      If I may have a moment,
 3   Your Honor.
 4               Thank you.     That's all I have, Your Honor.
 5               THE COURT:     Mr. DeRenzo, any Redirect?
 6               MR. DERENZO:      Yes, Your Honor.
 7                         REDIRECT EXAMINATION OF
 8              SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE
 9   BY MR. DERENZO:
10   Q     Senior Chief, Mr. Hernandez was asking you about how
11   trace amounts of drugs might be moved from surface to
12   surface and essentially the limits of what you can testify
13   to.   From your experience as a boarding officer in
14   counter-drug interdictions, how is it that -- well, do you
15   know how cocaine particles --
16               THE COURT:     I'm not sure we've established what
17   his experience is of board -- I know he's trained, but
18   I don't know what his experience as a boarding officer is.
19               MR. DERENZO:      I'll back up just a minute.
20   BY MR. DERENZO:
21   Q     How many counter-drug patrols have you been on,
22   Senior Chief?
23   A     Counter-drug boardings?
24   Q     Patrols in particular.
25   A     I've been on at least 14 counter-drug patrols.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 51 of 143 PageID 3548
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 51
                 Redirect Examination by Mr. DeRenzo



 1   Q     How many interdictions have you participated in?
 2   A     I've interdicted 14 suspected smugglers, seized
 3   20 metric tons of cocaine, detained 49 -- 49 people,
 4   discovered two hidden compartments.           I have a vast -- a good
 5   amount of experience on the boardings in the maritime
 6   domain.
 7   Q     I take it you've seen a cocaine bale before?
 8   A     I have.
 9   Q     Do you know how it's packaged?
10   A     So -- yes.     It's generally packaged in a laboratory
11   somewhere on land.       During the packaging it's wrapped in
12   multiple layers.      It's pressed into a brick form to
13   consolidate it and then that brick is then wrapped in
14   multiple layers of cellophane, duct tape, packaging tape,
15   rubber, to try to prevent water intrusion.             But during the
16   packaging people's hands come in contact with all the
17   packaging material, so trace amounts of that get left behind
18   on the outside of that packaging, and then those packages
19   individually wrapped go into bales or like burlap sacks or
20   large rice bags, generally in about 20 -- two stacks of
21   10 kilos in each one for a standard bale and double that for
22   a super bale.
23   Q     So despite all of that numerous layers of packaging you
24   just referenced, would you expect to potentially find trace
25   amounts of cocaine on the outside of a cocaine bale?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 52 of 143 PageID 3549
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 52
                 Redirect Examination by Mr. DeRenzo



 1   A     I would.     It's something called particle contamination
 2   theory, that when people's hands come in contact with items
 3   that have a low vapor pressure like narcotics and explosives
 4   they leave trace residue amounts onto that packaging or
 5   whatever they touch.       It would be like somebody coughing
 6   germs into their hand and then touching a doorknob and then
 7   I touch that doorknob and now I got sick.
 8   Q     If I then picked up one of those cocaine bales, could
 9   you find potentially cocaine on my hands?
10   A     I would.
11   Q     How about on my forearms?
12   A     If your forearms came in contact with it, I would.
13   Q     If I were trafficking cocaine on a boat, could those
14   particles on the outside of the cocaine bales be found on
15   other surfaces in the boat?
16   A     They would.     Most likely wherever it was stored would
17   have the higher concentration, and then wherever else
18   anything would have come in contact with it.
19   Q     In a case -- in a jettison case, where the Coast Guard
20   doesn't find contraband on the boat but either observed in
21   some way a jettison, throwing of bales overboard, how does
22   the Coast Guard use the ion scan testing procedure in its
23   investigation?
24   A     So there's three particular ways that they use it.               The
25   reason for it is it helps build reasonable suspicion for
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 53 of 143 PageID 3550
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 53
                 Redirect Examination by Mr. DeRenzo



 1   that officer to believe that criminal activity is afoot,
 2   especially if you get on board a vessel and you don't see
 3   any -- it's not blatantly obvious that there's bales right
 4   in front of you, it's used to determine if there's possibly
 5   hidden compartments on board the vessel, which in my
 6   personal experience I have seen that happen where ion scan
 7   swabs have determined there was a hidden compartment on the
 8   vessel.     It can also be used to determine in a jettison case
 9   that the vessel at one time had it on board and it was
10   thrown overboard, not to be recovered.            And then the third
11   one would be an at-sea transfer, where a vessel was
12   transmitting it to a certain point and then offloaded it to
13   another vessel to take it to its final destination, so it
14   could be used to link two vessels together in a conspiracy
15   case.
16   Q       To the best of your knowledge, did whoever it is that
17   did the testing in this case, did they print the receipts?
18   A       To the best of my knowledge they did.
19   Q       Okay.    Mr. Hernandez was asking you about the
20   possibility of cocaine being on a surface for more than a
21   year.     Let's talk about a boat in particular.
22                   Would the fact that -- what are the factors, in
23   your experience, that would decrease the likelihood that
24   trace amount of narcotics were present on a boat from a year
25   ago?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 54 of 143 PageID 3551
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 54
                 Redirect Examination by Mr. DeRenzo



 1   A     Wind, water and sun.
 2   Q     And why is that?
 3   A     Wind would blow away trace amounts because it would --
 4   the particles don't have anything to physically cling onto,
 5   the vessel is exposed to the elements, water would wash it
 6   away, it would wash it down to the bilge and then the bilge
 7   would end up washing it out to sea, the sun would just
 8   degrade it --
 9   Q     There was some talk on --
10   A     -- evaporate it.
11   Q     I'm sorry.     What?
12   A     I'm sorry.     Or evaporate it.
13   Q     There was some discussion on cross-examination about
14   scientific testing.       I think we were talking about
15   confirmatory testing in a laboratory.            Do you remember that?
16   A     Correct.     They were talking about presumptive positives
17   in confirmatory settings in the field.            To give probable
18   cause you need presumptive evidence that what you're dealing
19   with is actual -- is an actual drug, and then generally
20   that's sent to a laboratory to confirm it in a confirmatory
21   setting, that, yes, that is drugs.
22   Q     Now, minus -- again, what is the name of the underlying
23   methodology that this particular instrument uses to detect
24   the presence of cocaine?
25   A     This particular instrument uses IMS, ion mobility
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 55 of 143 PageID 3552
            SENIOR CHIEF PETTY OFFICER STEVEN BOMENTRE                 55
                 Redirect Examination by Mr. DeRenzo



 1   spectrometry, meaning that a particle is charged, the ion,
 2   the mobility means it moves from point A to point B, and
 3   then the spectrometry, it's displayed in a graph format for
 4   a user to understand or read.
 5   Q     Is IMS a scientifically valid way of determining the
 6   presence and identification of narcotics on a particular
 7   surface?
 8   A     It is.
 9   Q     Is the ion scan instrument, in particular the 500DT, a
10   scientifically valid and reliable instrument for detecting
11   the presence of cocaine on any particular surface?
12   A     It is.
13   Q     When you said -- when we were talking about the basis
14   of your opinion on cross-examination, we're talking about
15   relying on the results that somebody else did.
16   A     Correct.
17   Q     Did you also have an opportunity to examine the
18   particular instrument that was used in this case?
19   A     I did.
20   Q     Did you find anything in your examination of that
21   instrument that led you to believe that there were any
22   errors in either the instrument's operation or the process
23   used by the person who did the analysis?
24   A     As I testified before, a verification was conducted
25   prior to and after that, and upon return to TACLET, Tactical
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 56 of 143 PageID 3553
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                56
                   Direct Examination by Ms. Goodin



 1   Law Enforcement Team Pacific, we conduct maintenance on it.
 2   There was nothing wrong with this instrument.
 3                MR. DERENZO:     No further questions, Your Honor.
 4                THE COURT:     All right.     Any other questions,
 5   Mr. Hernandez?
 6                MR. HERNANDEZ:     No, Your Honor.       Thank you.
 7                THE COURT:     All right.     Thank you, sir.      You may
 8   step down.
 9                THE WITNESS:     Thank you, Your Honor.
10                THE COURT:     You may call your next witness.
11                MS. GOODIN:     Your Honor, the United States would
12   call Special Agent Steven Ray, U.S. Coast Guard.
13            (Special Agent Steven Ray enters proceedings.)
14                COURTROOM DEPUTY:        Please raise your right hand.
15                Do you solemnly swear or affirm, under penalty of
16   perjury, that the testimony you're about to give will be the
17   truth, the whole truth and nothing but the truth?
18                THE WITNESS:     I do.
19                COURTROOM DEPUTY:        Please state your name for the
20   record and spell your last name.
21                THE WITNESS:     Steven Ray, R-A-Y.
22                COURTROOM DEPUTY:        Thank you, sir.    You may take
23   the witness stand.
24                THE COURT:     You may begin.
25
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 57 of 143 PageID 3554
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                57
                   Direct Examination by Ms. Goodin



 1            DIRECT EXAMINATION OF SPECIAL AGENT STEVEN RAY
 2   BY MS. GOODIN:
 3   Q     Special Agent Ray, what entity do you work for?
 4   A     I am a Special Agent for the Coast Guard Investigative
 5   Service assigned to Operation Panama Express.
 6   Q     And the Coast Guard Investigative Service, that's a
 7   wing or department of the U.S. Coast Guard?
 8   A     Yes, ma'am.
 9   Q     And how long have you been with the Coast Guard
10   Investigative Service?
11   A     I've been a Special Agent with them full-time as a
12   civilian since 2008, so approximately 12 years.
13   Q     And you say as a civilian.         Have you also been in the
14   military?
15   A     I was a reservist with the Coast Guard from 2003 and
16   I retired in 2016, with prior Army service before that.
17   Q     So let's talk about your law enforcement experience.
18   Do you have any prior law enforcement experience?
19   A     Yes, I do.     I graduated from the United States Military
20   Academy located at West Point in 1995 and was commissioned
21   as a Second Lieutenant as a military police officer at
22   Fort Stewart, Georgia.        I did tours in Bosnia Herzegovina as
23   well as in the Middle East and worked at the Provost
24   Marshal's Office at Fort Stewart-Hunter Army Airfield.                The
25   Provost Marshal is basically a fancy way for saying military
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 58 of 143 PageID 3555
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                58
                   Direct Examination by Ms. Goodin



 1   police.
 2               In 2000 I left active duty Army and became a
 3   Special Agent with the Drug Enforcement Administration,
 4   where I was assigned into Seattle, Washington on a mobile
 5   enforcement team and a HIDTA, High Intensity Drug
 6   Trafficking Area, Task Force, and then I left Washington in
 7   2005 and was transferred to Yuma, Arizona, and was there for
 8   three years serving on the Yuma Narcotic Task Force and on
 9   the FBI's Joint Terrorism Task Force before I decided to
10   become a civilian full-time with the Coast Guard
11   Investigative Service in 2008.
12   Q     So approximately how many years would you say you have
13   of law enforcement experience?
14   A     I have 25 years of Federal law enforcement, five of
15   them being military and the last 20 being criminal
16   investigator as a civilian with the DEA and CGIS.
17   Q     With the Coast Guard Investigative Service, what unit
18   are you currently assigned to?
19   A     I'm assigned to Operation Panama Express.
20   Q     I'll let you grab your water.
21   A     I can multitask.
22   Q     And what is Panama Express?
23   A     Operation Panama Express is an organized crime drug
24   enforcement task force strike force composed of agents from
25   the FBI, the Federal Bureau of Investigation, the Drug
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 59 of 143 PageID 3556
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                59
                   Direct Examination by Ms. Goodin



 1   Enforcement Administration, DEA, Homeland Security
 2   Investigations, HSI, and Coast Guard Investigative Service,
 3   CGIS.     Our mission is to dismantle and disrupt transnational
 4   criminal organizations utilizing maritime conveyances from
 5   South America into Central America and the Carribean.
 6                Basically what we do is we target people using
 7   boats leaving from Colombia, Venezuela, Ecuador, moving
 8   drugs into Honduras, Mexico, Costa Rica, Dominican Republic,
 9   Aruba and the Islands.        So pretty much if you're on a boat
10   and you're moving drugs, we target those people, to go after
11   the major criminal organizations who utilize boats to move
12   their drugs, and then we'll use provisional arrest warrants
13   so we can go and arrest the major drug owners in Colombia.
14   Q       And what are your specific duties as a Special Agent
15   with Operation Panama Express?
16   A       So I do actual investigations, criminal investigations
17   into these organizations, conduct interviews on defendants,
18   write warrants, go down and arrest people.             In addition,
19   I am a liaison between the uniformed Coast Guard and their
20   vessels and working logistics of moving detainees,
21   drug evidence, non-drug evidence from the high seas into the
22   Middle District of Florida, where we can prosecute them.                So
23   I do a lot of hand working with the Coast Guard and then as
24   well as the logistics to make this operation successful.
25   Q       Throughout your career, approximately how many
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 60 of 143 PageID 3557
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                60
                   Direct Examination by Ms. Goodin



 1   narcotics-related investigations would you say you've been
 2   part of?
 3   A     Over 1,000, with that being probably over 500 on land
 4   as a DEA agent, where we do search warrants, arrest
 5   warrants, and well over 500 maritime cases involving boats,
 6   sailboats, go-fast vessels, cargo vessels, self-propelled
 7   semi-submersibles, low profile go-fast vessels, all sorts of
 8   vessels on the water.
 9   Q     And with your experience in Panama Express, you said
10   that they typically target the Eastern Pacific and the
11   Carribean; is that correct?
12   A     That is correct.
13   Q     And have you worked in both of those areas?
14   A     Yes, I have.
15   Q     And you mentioned that some of the countries that you
16   are particularly investigating or working with are Colombia,
17   Venezuela, some of the northern South American countries?
18   A     That is correct.
19   Q     And have you had occasion to travel to Colombia?
20   A     Yes, I have.
21   Q     Approximately how many times would you say that you've
22   been there?
23   A     A dozen times between Bogota and Cartagena.
24   Q     And while you're there do you interact with the
25   law enforcement over there?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 61 of 143 PageID 3558
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                61
                   Direct Examination by Ms. Goodin



 1   A     Yes, I work with our Federal counterparts, who then
 2   work hand-in-hand.       So, for example, DEA, FBI, HSI have
 3   host -- they have agents assigned to those countries, and
 4   then those agents work hand-in-hand with different
 5   law enforcement and military agencies within Colombia, like
 6   the Navy, the Coast Guard, the Marines, there's numerous
 7   different law enforcement agencies within Colombia, and they
 8   have their own specialties depending on what they're doing
 9   and what cases they're working.
10   Q     And during that time you've been able to become
11   familiarized with some of their practices and customs over
12   there?
13   A     Yes, I have.
14   Q     Now, have you testified before in court?
15   A     Yes, I have.
16   Q     Can you tell us, have you testified for any --
17   regarding any drug smuggling operations?
18   A     Yes, I have.      I've testified as an expert here in the
19   Middle District seven times previous.
20   Q     And have you testified as to the value of drug
21   quantities?
22   A     Yes, I have.
23   Q     And those would, again, be in the Middle District here?
24   A     These are all just Middle District.           I mean, I've
25   testified in Arizona and Washington as well, but --
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 62 of 143 PageID 3559
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                62
                   Direct Examination by Ms. Goodin



 1   Q     So now I'd like to move to some additional experience
 2   that you may have.
 3                 In addition to your law enforcement experience, do
 4   you have any experience diving?
 5   A     Yes, I do.
 6   Q     And can you describe for us what certifications you
 7   carry in diving.
 8   A     Sure.    I started recreationally diving in 1995, got
 9   trained down in Key Largo, and I've done -- I have a PADI,
10   NAUI, an SSI, basic SCUBA diving and advanced SCUBA diving.
11   In 2003 I was lucky enough to have the United States
12   Coast Guard send me to the Navy Dive School in Panama City,
13   where I spent six weeks becoming a certified military diver
14   for the Coast Guard.       There I was an active diver for the
15   next four years working military diving, and I did that as a
16   reservist with the Coast Guard, you know, where you do like
17   your two weeks a year, one weekend a month job, and that was
18   my job with the Coast Guard, was doing dives for them.
19   Q     Including both your recreational and your military
20   experience as you just described it, approximately how many
21   dives would you say you've done?
22   A     Over 150.
23   Q     And what are some of the places that you've dived?
24   A     I've dove in Washington State, California, Hawaii,
25   Arizona, New York, Georgia, Florida, Bahamas, Mexico,
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 63 of 143 PageID 3560
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                63
                   Direct Examination by Ms. Goodin



 1   Jamaica, Belize.      I believe that's it.
 2   Q     Got them all?
 3               And you're familiar there are two types of diving,
 4   it's my understanding, both free diving and SCUBA diving?
 5   A     There's actually, I guess, three.           There's hard-hat
 6   diving, like if you ever saw Men Of Honor, "Cookie, give me
 7   my 12," where they're wearing the hard helmets, that's
 8   technical diving, that's surface supplied air.              SCUBA diving
 9   involves the SCUBA tanks that you put on your back, where
10   you're breathing compressed air.          Then free diving is where
11   you go from the surface using breath holds.
12               I knocked my microphone off.          Sorry about that.
13               Where you use surface air, you jump up, take a
14   breath and then dive down.         So I am familiar with those
15   types of diving, yes.
16   Q     Now, you mentioned that with SCUBA diving -- what type
17   of equipment, again, would you say that --
18   A     So for SCUBA diving -- well, the Navy requires
19   different things in recreational.           A typical PADI course, if
20   you want to become a diver, is three days, and actually it's
21   changed now, most of it is done online and then you do five
22   certification dives.       For the military you do six weeks of
23   training and then you do certification dives.              So the
24   equipment required is you need a mask, fins, snorkel, a
25   regulator, first stage, second stage, tank.             So the military
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 64 of 143 PageID 3561
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                64
                   Direct Examination by Ms. Goodin



 1   requires that you need a depth gauge and a watch, because
 2   based on those two things you can use dive tables.               Almost
 3   everybody recreationally now uses dive computers that
 4   actually calculates the time you can spend at depth before
 5   you have to come up.       The military requires a knife,
 6   recreational doesn't.        Actually, depending where you are on
 7   recreational, sometimes they don't want you to wear gloves
 8   because they don't want you touching reefs or things.                It
 9   also depends on -- some type of protective suit, whether
10   it's a wet suit or dry suit, depending on the temperature of
11   the water.
12   Q     And how does the equipment that's required for SCUBA
13   diving contrast with that that's required for free diving?
14   A     So for SCUBA diving, because you're breathing off a
15   tank, you have to have the regulators, typically a buoyancy
16   compensator, which helps balance your movement through the
17   water column, where free driving you pretty much just need a
18   mask, snorkel, fins, and maybe or maybe not some type of
19   exposure suit depending on what you have.
20                Free driving typically has a weight belt.            That's
21   something I forgot.       You need a weight belt for SCUBA diving
22   as well, that's what helps keep you down underneath the
23   water, because typically what happens, as you use the air in
24   a tank it becomes less and less -- or it becomes more and
25   more bouyant because you're using that air and it wants to
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 65 of 143 PageID 3562
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                65
                   Direct Examination by Ms. Goodin



 1   float, so you use weights and a buoyancy compensator to make
 2   sure that you stay down at depth.
 3   Q     How does the use of equipment affect the depth of range
 4   of someone going SCUBA diving as opposed to free diving?
 5   A     So for a breath dive you're basically holding your
 6   breath and going down.        Obviously there's people who
 7   specialize in that, but you're talking at most typically a
 8   minute to two minutes where you're going to go down; and
 9   your depth range -- depending on how good of a diver you
10   are, because there are people that fish professionally in
11   third world countries that can stay down maybe for
12   two minutes and go down to 80 feet.
13                For SCUBA diving, typically we go down as long
14   as -- depending on how deep you are, because there's -- the
15   deeper you go, the more oxygen you use, the less time you
16   can stay down, as well as you have to balance it out between
17   if you stay down too long and come up there's something
18   called the bends, where if you come up too quickly you can
19   actually have an embolism, because what happens is your
20   lungs overinflate, air comes out and gets in your blood.
21   Typically though diving on SCUBA tanks is between 30 minutes
22   and 45 minutes depending on your depth and how long you can
23   stay down.
24   Q     So someone who is SCUBA diving goes deeper than someone
25   who is free diving, generally?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 66 of 143 PageID 3563
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                66
                   Direct Examination by Ms. Goodin



 1   A     Yes, generally.
 2   Q     And the range that you said for someone that is
 3   free driving, you would expect that to be somewhere around
 4   80 feet?
 5   A     Or shallower.
 6   Q     Or shallower.
 7   A     Depending on how good of a free driver you are, how
 8   often you practice.       People who run marathons obviously can
 9   run a lot better than people who just occasionally run, so
10   if you're a professional free diver it's different than if
11   you're just, you know, going out here into the depths and
12   one weekend a month doing a little spearfishing for grouper.
13   Q     Are you familiar with what a conch is?
14   A     Yes, I am.
15   Q     What is that?
16   A     It's a mollusk, like a snail that lives in the shallow
17   areas of tropical waters.         It has a very beautiful shell
18   that's normally highly desirable.           If you ever read the book
19   Lord of the Flies, they hold up the conch shell and that's
20   what they pass around to give the person the opportunity to
21   speak.     Conch is also served as a food throughout the
22   Caribbean, conch fritters, they'll put raw conch on salads.
23   So like I said, it's a food source.           It used to be here in
24   Florida, but they had population crashes, mostly in the
25   Keys, and so there's a lot more guidelines about trying to
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 67 of 143 PageID 3564
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                67
                   Direct Examination by Ms. Goodin



 1   license and hunt after it because the population in the
 2   United States has declined so much.
 3   Q     Based on your knowledge and experience, do you know if
 4   fishing for conch or diving for conch -- you said that it's
 5   found in the shallow areas, correct?
 6   A     Yes, it's found in shallow waters, probably less than
 7   100 feet or less.
 8   Q     And based on that knowledge as well, do you know
 9   whether or not fishing for conch is restricted within
10   Colombia, per se?
11   A     Yes, they have rules about -- just like the
12   United States, for what you can fish for and licensing the
13   fish for different creatures, critters and things they can
14   go after.
15   Q     And what would you expect the infraction for fishing
16   for conch in Colombia to be?
17   A     It would be a fine, similar to like most violations
18   here, depending if you -- you know, if you go and FWC
19   catches you and your limit is five and you grab seven, it's
20   typically going to be a fine.
21   Q     Now, I'd like to go and talk a little bit more about
22   your drug experience, okay?
23               Based on, again, your knowledge and experience as
24   a Federal agent investigating international narcotics
25   smuggling, have you become familiar with the means and
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 68 of 143 PageID 3565
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                68
                   Direct Examination by Ms. Goodin



 1   methods by which South and Central American drug trade
 2   organizations operate?
 3   A     Yes, I am.
 4   Q     Can you tell us -- I'd like to start talking about
 5   cocaine.     What is cocaine?
 6   A     So cocaine grows from the coca plant and it's grown in
 7   the higher elevations of the Andes, so pretty much you're
 8   talking Colombia, Bolivia and Peru, is where it's grown.
 9   It's grown as a plant.        The natives there have used it for
10   millennia.     They'll pull off the leaves, they'll chew on it.
11   It's a stimulant.       What they'll do is they'll gather up
12   these leaves, and kind of like if you've ever seen wine,
13   they'll gather the leaves and then they will put them in --
14   normally in this vat, and then they'll add mostly acetones
15   and some type of strong solvent chemicals and they will
16   grind and pulp the leaves away.          So kind of like when you're
17   making wine, they, you know, smash the grapes to help
18   release all the fluids, so they'll sit in there and they'll
19   do these with these strong acids and then that converts the
20   coca from a plant to a coca paste.
21                Then they'll take that coca paste and then move it
22   to a conversion lab, where they'll add some more chemicals
23   and do it and it turns it into cocaine hydrochloride, which
24   is basically cocaine.        It's a salt.     From there they'll
25   press it into these bricks that are basically kilos, and the
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 69 of 143 PageID 3566
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                69
                   Direct Examination by Ms. Goodin



 1   bricks, what it does is it puts a stamp on it, which helps
 2   identify the brand name of that cocaine as well, basically
 3   certifying the purity and the goodness of it.              Then they'll
 4   take that cocaine and they'll wrap it up and they'll
 5   heat seal it, they'll put tape over it, wrap it up in
 6   plastic or rubberized -- and then they'll stack the cocaine
 7   from typically 20 to 40 kilos and they'll put in it a bale.
 8                 Then from the bale they're going to move it from
 9   those labs that are typically in the jungle down to where
10   it's going to go out via vessel out of normally Ecuador,
11   Colombia and Venezuela.        Colombia covers both sides of the
12   Carribean and the Pacific.         Ecuador is on the Pacific.
13   Venezuela is on the Carribean.          Or they'll move it to
14   airfields in Venezuela, where it will go out via air routes
15   out of Venezuela into Central America.
16   Q     Okay.    So I'm going to unpack some of the stuff that we
17   just went through there.
18                 First, going back to the packaging, you said that
19   these are generally kilo-sized bricks.            Why is that a
20   consistency there?
21   A     Part of it is you want to have a standard measuring
22   weight, you know, of what you're selling, what you're
23   moving, and for them it's a kilo, which is 2.2 pounds.                It's
24   also -- when you're starting to sell drugs, you can break it
25   in quarters and it gets sold as quarter keys or esquinas or,
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 70 of 143 PageID 3567
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                70
                   Direct Examination by Ms. Goodin



 1   you know, there's different ways, but now you have a
 2   standard about movement of weight and what things are, and
 3   so the standard for cocaine is a kilo.
 4   Q     And when you find one of these kilo-shaped bricks, you
 5   said it's about the size of a book?
 6   A     Yes.
 7   Q     And how confident are you when you find one of these
 8   that it does measure to exactly the size of a kilo?
 9   A     Very confident.      I mean, they have -- basically it's a
10   press, and it's -- you know, it's how confident are you that
11   Ford is going to produce with those machines the same thing
12   every time.     I mean, it's a system.        When they press it into
13   that square, it's going to be a kilo.
14   Q     And in processing cocaine and handling it, even with
15   the use of the excessive packaging that you mentioned, would
16   you expect to find traces of cocaine on people's hands,
17   people who are handling it?
18   A     Yes.
19   Q     And why is that?
20   A     Well, ion scans find trace elements, it's just these
21   little small molecules get out and they spread around, so
22   even though things you think are completely sealed, and
23   while you're not going to necessarily have it rinse away
24   with water, it will still leave residue of what it was.
25   Q     Now I'd like to go back to a bit of the geographic
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 71 of 143 PageID 3568
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                71
                   Direct Examination by Ms. Goodin



 1   information that you talked about.           What are some of the
 2   source countries that you would expect to -- or that you've
 3   seen cocaine comes from?
 4   A       Well, in terms of growing or in terms of moving?
 5   Q       In terms of growing.
 6   A       So in growing, it's Colombia, Bolivia and Peru, and
 7   that's because they're in the Andes and they have that high
 8   elevation, so that's where they grow the coca plant, but
 9   what they do is -- like Bolivia is landlocked, so they'll
10   move the cocaine from those areas typically out via water
11   routes or, like I said, to air routes, mostly in Venezuela,
12   so that way they can get from the high country and move it
13   down.
14                Every time it moves, it goes -- you know, from
15   where they grow it, they make these labs that they make the
16   paste, then they'll move it to another lab where they'll
17   make it into the cocaine, until they finally move it to a
18   place where it can be distributed.
19                The countries for distribution are primarily
20   Ecuador, Colombia and Venezuela, and part of it is because
21   you have all this open coast, a lot of it is a jungle type
22   area, ungoverned.       It's not like going down the coast of
23   Florida, where you have constant buildings and people there.
24   There are a lot of places that it's very hard to get to,
25   it's very difficult for people around, and so it gives them
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 72 of 143 PageID 3569
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                72
                   Direct Examination by Ms. Goodin



 1   a sense of security and privacy; as well as a lot of these
 2   countries have what's considered ungoverned territory, where
 3   like the FARC own the area, so the Colombian Government
 4   rarely goes in there.        If they do, it's with such a large
 5   military presence that everyone knows in advance that, hey,
 6   the Colombian Government is coming in here.
 7   Q     And you mentioned the FARC.         What is the FARC?
 8   A     It was a communist revolutionary party that was trying
 9   to basically revolt against the Colombian Government, and
10   one of the main ways they sustain themselves is through
11   narcotic trafficking or providing protection for it.
12   They're considered a terrorist organization by the U.S.
13   Government.
14   Q     Now, you spoke about the jungle and why it's one of the
15   reasons why they use those areas.           Particularly with
16   Colombia, what are some of the areas -- well, particularly
17   with Colombia, are you familiar with the areas where you
18   would expect to see those boats coming out of more so than
19   others?
20   A     Yes, I am.
21   Q     And what are some of those areas?
22   A     So on the Carribean side it's called the Guajira, it's
23   actually a little bit north and east of Cartagena, and it's
24   a general area that is next to Venezuela that it's normal,
25   common for trafficking to come out.           You'll have some
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 73 of 143 PageID 3570
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                73
                   Direct Examination by Ms. Goodin



 1   commercial out of Cartagena.         On the Pacific side you're
 2   talking Esmeraldas, Tumaco and some of those areas, which
 3   are closer to Ecuador, and like I said, large areas of that
 4   part of the country, Buenaventura.
 5   Q     Okay.    And could you tell us, what have you found about
 6   specifically that area that you mentioned, La Guajira?
 7   A     Specifically I meant the nice -- there are a lot of
 8   isolated places of beaches and jungle area.             There's a lot
 9   of -- they call them fincas, which are like little
10   farm/housing areas that are controlled by the drug
11   traffickers.     What they'll do is they'll fly people to go
12   there, they'll take them by taxi, and then they can stay
13   pretty much in isolation, waiting until they have a trip
14   organized, ready, with a boat, engines, necessary
15   electronics, and then they can launch them out from that
16   area, where then they can transport the drugs to the final
17   destination.
18   Q     During your time working within this area, have you
19   become familiar with the international waters that the drug
20   trafficking organizations use for their smuggling?
21   A     Yes, I have.
22   Q     How is it that you've become familiar with these
23   waters?
24   A     I spent nine years in these different areas, and you
25   follow the cases, where they track, talking, interviews with
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 74 of 143 PageID 3571
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                74
                   Direct Examination by Ms. Goodin



 1   defendants, getting them to turn into cooperators, so then
 2   we go after the organizers, where they exist, where they
 3   operate, where we have actually gone to arrest them, the
 4   parts of Colombia that -- working with host country to make
 5   these arrests that we find these people.
 6                  MS. GOODIN:    Your Honor, may I approach?
 7                  THE COURT:    You may.
 8   BY MS. GOODIN:
 9   Q       Special Agent Ray, I've just handed you what's been
10   previously marked as Government Exhibit 8 for
11   identification.       Are you familiar with Government 8?
12   A       Yes, I am.
13   Q       What is it?
14   A       It's a map of the Carribean that shows the land and
15   water area of that place.         The map was made by a defense
16   agency.
17   Q       So you're saying -- who made it again?
18   A       It's a defense map -- map or oceanographic agency.
19   Q       And this map is one that's publicly available?
20   A       Yes.
21   Q       Was it made for any purposes in connection with this
22   case?
23   A       No.
24   Q       And from your view of the map, have there been any
25   additions made or alterations to the map?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 75 of 143 PageID 3572
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                75
                   Direct Examination by Ms. Goodin



 1   A     None at all.
 2                 MS. GOODIN:    Your Honor, at this time I would move
 3   to have Government Exhibit 8 entered into evidence.
 4                 THE COURT:    Any objections?
 5                 MR. HERNANDEZ:    No, Your Honor.
 6                 THE COURT:    Receive into evidence 8.
 7                 MS. GOODIN:    Your Honor, may I publish Government
 8   Exhibit 8?
 9                 THE COURT:    You may.
10   BY MS. GOODIN:
11   Q     Okay.     Agent Ray, I would like you, if you could, to
12   use the touch screen in front of you.            Could you identify
13   that area that we mentioned, La Guajira.
14   A     (Indicating.)
15   Q     And now let me ask you, with the traffic -- or the
16   smuggling that's done in that area, are you familiar with
17   the routes that are generally --
18   A     Yes, I am.
19   Q     Okay.     What are some of the common routes that you
20   would expect to find a boat that is participating in drug
21   smuggling?
22   A     So there's four major routes in this area.             The first
23   route, it's considered -- called the hypolittoral, and what
24   they do is they'll launch out of here and they'll -- if my
25   finger can do it.       They basically follow close to the
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 76 of 143 PageID 3573
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                76
                   Direct Examination by Ms. Goodin



 1   coastline, and what they do is they dodge in and out of
 2   international waters, going into the coast if they need to,
 3   going back into international waters, but it basically
 4   follows the closeness of the country.
 5   Q       And why do they go darting in and out of international
 6   waters?
 7   A       So that way they can -- they blend in more with normal
 8   traffic, because people -- you know, they'll go out and
 9   fish.     It's not too far out there in the middle of the ocean
10   where it's attracting attention.          There's a lot more boat
11   traffic.        That way too, you know, if the Colombians are
12   coming, they can dump into Panama, as well as a lot of times
13   they'll have logistics to help support them on these little
14   areas.     I mean, the advantage about this is that you
15   typically blend in a little bit better.            The disadvantage is
16   they're typically smaller loads of cocaine, as well as you
17   need more logistical support, as well as every country
18   across that way, you're now vulnerable to their
19   law enforcement trying to get you.           The disadvantage -- or
20   another advantage too is you typically avoid U.S.
21   law enforcement, because you're going to be in the country
22   waters of Colombian, Panama, Nicaragua, Honduras, et cetera.
23   Q       Now, I'm going to first clear off the screen.
24   A       Okay.
25   Q       I'm going to then ask you -- okay.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 77 of 143 PageID 3574
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                77
                   Direct Examination by Ms. Goodin



 1   A     The second route pretty much --
 2   Q     Pardon?
 3   A     The second main route is called the Honduran Rise,
 4   where they come up and they'll start heading north and at a
 5   certain point they'll bank left and they'll head in towards
 6   Honduras, Nicaragua, the Belizean area.            They'll typically
 7   try to refuel somewhere, you know, in that area.              The
 8   advantage here is that it's a fairly quick route of going
 9   up, they get time to determine, you know, if there's like
10   some type of law enforcement in the area, and then they head
11   left and then head into Central America, where they can get
12   rid of their cocaine to one of those countries where it will
13   then go via land routes into the United States.
14   Q     And in choosing that particular route, it requires them
15   to be in international waters for a lot of the time,
16   correct?
17   A     Correct.
18   Q     And at that point they are susceptible to being picked
19   up by or intercepted by Coast Guard or other
20   law enforcement?
21   A     Correct, but you typically have larger loads and you
22   can typically have faster vessels, so they'll typically go
23   faster, and, like I said, they jump up, go across.               The
24   downside, like I said, is you need some type of logistical
25   refueling as well as you are susceptible to U.S.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 78 of 143 PageID 3575
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                78
                   Direct Examination by Ms. Goodin



 1   law enforcement.      The advantage though too is even though
 2   it's relatively quick time-wise, you still have some
 3   visibility if there's any other boats.            You know, sometimes
 4   there will be another boat that trails in front of it to
 5   basically scout out the way, make sure that, you know, it's
 6   cleared as they go through.
 7   Q     Now, tell me about the logistical fueling.             What is
 8   involved in that?
 9   A     So typically you are going to have another boat,
10   whether it's a go-fast boat or a fishing vessel, that has
11   fuel, and what they'll do is they'll swap out the fuel
12   tanks, you know, do a quick passover, so that way the vessel
13   can continue on its way.
14   Q     I'm going to take down -- were there any other routes
15   that you wanted to tell us about?
16   A     There's two other routes.         If you can clear the map,
17   please.
18   Q     Yes.
19   A     So the other route is basically where they'll go up to
20   Hispaniola, and then from that area, actually right here,
21   they can divert to Puerto Rico, Dominican Republic or Haiti.
22   That one is pretty much a straight shot that goes through.
23   The advantage on that is speed and less logistics.               The
24   disadvantage on this one is from -- it's typically different
25   drug organizations, because the ones that are using Central
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 79 of 143 PageID 3576
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                79
                   Direct Examination by Ms. Goodin



 1   America are using land routes, where here they go to the
 2   islands and then you have to have another set of -- group
 3   then transport from these islands back to the United States
 4   or into Puerto Rico.
 5   Q     All right.     I'll clear that.
 6   A     And then the last route -- and then the last route
 7   is -- what happens is they'll come basically through the
 8   islands and then they'll travel up through the ABCs.               So the
 9   advantage about that one is that they're basically island
10   hopping and they're going once more through -- it's kind of
11   like the hypolittorals but it's on the other side, you're
12   going through different countries.           The advantage about --
13   once more, smaller loads.         The advantage is you're bouncing
14   back and forth between different countries' waters.               The
15   disadvantage, now you're much more susceptible to being
16   intercepted by those countries, especially like the Dutch,
17   the French, you know, the British, and ourselves, because we
18   all own property in those islands, as well as the countries
19   themselves that have the alliance to those.
20   Q     Now, going back to one of the routes that you talked
21   about, the Honduran Rise, when going through that area --
22   and if you could just draw that on the map again -- what
23   would you expect to be the general depths of the water that
24   the boat would be going through at that point?
25   A     It's pretty much very deep until you start getting
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 80 of 143 PageID 3577
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                80
                   Direct Examination by Ms. Goodin



 1   close to Honduras, Nicaragua, in which case there's -- it's
 2   a lot shallower and there's a lot of small islands.
 3   Colombia actually has an island out here called San Andres
 4   that's approximately there.         That's a very well-known
 5   basically drug support system where they'll send fuel out
 6   there as well as a lot of times they'll bring bulk cash from
 7   Central America directly over to the island, because it's
 8   such a short trip, and then once it's in the island they can
 9   convert it and bring it into Colombia proper.
10   Q     And do you tend to find vessels out there for other
11   purposes other than associated with some sort of drug
12   trafficking organization?
13   A     No.   I mean, most people who are going out there,
14   they're going to go out to some depth to fish but then come
15   back, or they're going to be island hopping.             I mean, most
16   people recreational don't want to be out in the middle of
17   the ocean dealing with the waves and the wind.              You know,
18   when cruise ships go, they're passing through.              That's not a
19   fun place to hang out and loiter because you're in the
20   middle of the ocean with winds and currents out there.
21   Q     All right.     I will remove this exhibit at this point.
22               I'd like to now talk to you more about the drug
23   trafficking organizations, not so much the vessels, but the
24   organizations themselves.
25               Can you tell us about some of the roles that are
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 81 of 143 PageID 3578
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                81
                   Direct Examination by Ms. Goodin



 1   involved in a drug trafficking organization.
 2   A     Yes.    You typically start off with the owners, and
 3   they're the people who actually own the cocaine, who help
 4   produce it, to turn it from poppy plants into cocaine.                Then
 5   the owners of the drugs, what they'll do is they'll find a
 6   person to help organize -- or a transportation network, so
 7   they basically outsource the movement of their drugs to
 8   another organization, which is a transportation network, who
 9   will then utilize different vessels to move that cocaine
10   from the jungles of, you know, Colombia, Ecuador, Venezuela
11   to the people who are going to purchase that cocaine, which
12   are typically going to be Mexican cartels, whether it's
13   directly in Mexico or whether they're using subsidiaries in
14   Guatemala, Nicaragua, Honduras, Belize, any of those areas.
15   So depending on what type of vessel they do, you'll have a
16   recruiter who will then recruit the actual mariners to
17   operate those vessels, and then you have the mariners who,
18   like I said, move the drugs from point A to point B.
19   Q     And let's talk about when the drugs reach their
20   destination.     You've testified about the price of and value
21   of cocaine before previously.
22   A     Yes, I have.
23   Q     Based on your knowledge and experience, are you able to
24   estimate the wholesale value of a quantity of cocaine?
25   A     Yes, I am.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 82 of 143 PageID 3579
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                82
                   Direct Examination by Ms. Goodin



 1   Q     And what would be the approximate value of a single
 2   kilo of cocaine?
 3   A     In which location?
 4   Q     In this regional area here, Tampa.
 5   A     In Tampa?     So a value of a kilo of cocaine in Tampa,
 6   bulk, is approximately about $30,000 U.S.             Now, understand,
 7   that's the Costco version of cocaine, you know, if you're
 8   going in and buying it in bulk.          The cocaine that's coming
 9   off these boats is probably around 98, 99 percent pure.
10               Well, what happens is -- how it goes from bulk to
11   street level use -- so the average dosage unit of cocaine is
12   about a gram, and if any of you guys ever have coffee or tea
13   and you get a sugar packet at Starbucks or another place,
14   that's approximately 1 gram.         Now, the cocaine on the street
15   here in Tampa is going to be around 25 percent purity, so
16   what they do is they'll take that one kilo, you know, and
17   they'll -- it's called stepping on.           They basically add
18   adulterants that basically reduce the percentage of cocaine
19   from being 98, 99 percent, down to 25 percent.              So you
20   basically take that one kilo and you can make 4 kilos out of
21   it.
22               So your normal usage if you're a user of cocaine,
23   like I said, is about a gram.          A gram is going to cost
24   probably around $100 here in the Tampa area.             So technically
25   if you broke down your 4 kilos, that would be 4,000 grams.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 83 of 143 PageID 3580
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                83
                   Direct Examination by Ms. Goodin



 1   4,000 grams times 100 for each usage would give you the
 2   street value.       But like I said, in Tampa, when we're talking
 3   about the Costco cocaine, we're talking the Costco version,
 4   where you're buying it in bulk.           Typically the further north
 5   you go, the higher the cost of cocaine is.              The closer to
 6   Colombia, the lower the cost of cocaine.
 7   Q      Okay.     And then, as you said, it's because of this
 8   stepped on process where they continue to dilute it that
 9   really 1 kilo of cocaine as it comes off the boat is
10   amplified into so much more once it reaches the market?
11   A      Absolutely.
12                  THE COURT:    Ms. Goodin, are you finished with the
13   map?
14                  MS. GOODIN:    Oh.    Yes, Your Honor.
15                  THE COURT:    Okay.    Can we turn the lights on then?
16   BY MS. GOODIN:
17   Q      Now I'd like to move towards the methods of
18   transportation.       What types of vessels are typically
19   employed within drug smuggling?
20   A      Basically, if it floats, they typically use it.             So
21   your major vessels and categories of vessels will be your
22   go-fast vessel, and your go-fast vessel is a boat that is
23   designed to go rapidly from point A to point B.              You also
24   have in that type of category -- it's called a low profile
25   go-fast vessel, which it has typically three outboards, it's
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 84 of 143 PageID 3581
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                84
                   Direct Examination by Ms. Goodin



 1   a very long narrow boat that has a sealed compartment that's
 2   full of fuel, and it starts going off slow but as it
 3   consumes the fuel continues to go.
 4               You have something called a self-propelled
 5   semi-submersible, which basically -- it's not a submarine
 6   because it doesn't go underwater, it's just at the surface
 7   of the water, just the very top of it.            They can hold up to
 8   8 tons of cocaine, has an inboard engine that's typically a
 9   diesel engine from a fishing vessel that they utilize.
10   They'll try to go 2 to 3 knots, relatively slow, so they're
11   not detected, because their whole goal is stealth.
12               You have fishing vessels.         The advantage of a
13   fishing vessel is it kind of looks like a normal vessel, has
14   fishing type gear, normally though they don't utilize the
15   gear, they're just using it either in the hull of it or in
16   what's called a caleta or a hidden compartment.
17               Sailing boats are also used as drug smuggling
18   boats.    The advantage there is they have a whole lot of
19   space and ability to hide the drugs.           The disadvantage is
20   they go relatively slow and are easy to interdict.
21               You also have cargo vessels, and then under cargo
22   vessels there's two aspects.         One is where they have hidden
23   compartments on the cargo vessel, and so they'll load the
24   drugs on it and then try to use a normal load of cargo to go
25   from like Colombia into Panama, to smuggle the drugs there.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 85 of 143 PageID 3582
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                85
                   Direct Examination by Ms. Goodin



 1                 And then finally you actually have commercial
 2   containerized vessels that if you go out to the Port of
 3   Tampa you'd see all those Conexes or commercial containers,
 4   they'll have like 800 of them, where the crew is actually
 5   legitimately going from point A to point B, but someone on
 6   land is basically hiding drugs either within the cargo in a
 7   Conex box or they'll actually remove the seal and sneak some
 8   of the drugs in, and then when it gets offloaded into the
 9   host country, typically in Europe or even the United States,
10   someone is there to grab it and take the drugs out of those
11   commercialized boxes.
12   Q     Now, one of the first vessels that you mentioned was a
13   go-fast vessel.      Do you have experience investigating cases
14   with go-fast vessels?
15   A     Yes, I do.
16   Q     Okay.    Now, why would a go-fast vessel be an attractive
17   option for a drug trafficking organization to use?
18   A     First of all, they're cheap, they're commonly and
19   readily available, they're typically the same type of vessel
20   that you'll see fishermen use, so their ability to handle it
21   and operate it is extremely similar because it is a style
22   that they've used before.         They'll do some modifications,
23   because obviously instead of fishing they're running drugs,
24   so they'll, you know, change some of the things that they
25   have on it to accommodate it for drug trafficking as opposed
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 86 of 143 PageID 3583
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                86
                   Direct Examination by Ms. Goodin



 1   to fishing.     They're fairly easy to operate.          They use
 2   outboard engines, and they go fast.           Typically the
 3   Coast Guard likes to use helicopters to shoot out the
 4   engines, because some of these vessels will actually outrun
 5   the Coast Guard's boats themselves.
 6   Q     I'd like to bring up what's been previously entered
 7   into evidence as Government Exhibit 4I.
 8                 Agent Ray, you did not investigate this case; is
 9   that correct?
10   A     That is correct.
11   Q     Now, what I'd like you to do is -- do you see the
12   vessel in front of you?
13   A     I do.
14   Q     Given your knowledge and experience of things that are
15   common in a go-fast vessel used for drug smuggling, can you
16   identify some markers here that might lead you to believe
17   that this vessel might also be involved in drug smuggling.
18   A     Yes, I can.
19   Q     Go ahead, please.
20   A     Well, first of all, I mean, if you look down here, it's
21   painted, you know, it's not the normal color that you use.
22   You know, a lot of these vessels are blue or white.               This
23   one is painted black.        It is painted black primarily because
24   it's trying to avoid detection, especially at night.                Most
25   fishing boats aren't going to want to be black because it
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 87 of 143 PageID 3584
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                87
                   Direct Examination by Ms. Goodin



 1   attracts a lot of heat, which melts the bait and all the
 2   things you're trying to catch.
 3                You have a whole lot of fuel containers, there and
 4   there.     Fuel is the most expensive thing on a fishing boat.
 5   They're not going to want to sit there and spend all their
 6   money on fuel, because they want basically the fuel to go to
 7   the engines.
 8                You also notice -- like on most boats here in the
 9   United States they'll have some type of registration or some
10   type of name on it, saying, hey, I'm registered.              Legitimate
11   vessels are commercial vessels, so just like here in the
12   United States, if you're going out and doing things, there's
13   a regulatory body to make sure that your boat is safe.
14   There's no registration on this vessel, there's no lights to
15   sit there and mark, you know, I am here, which way am I
16   going, there's no indication if I'm at night to pause so
17   I won't get ran over.        Now, I will say this is unusual
18   because normally on a go fast you have engines, and there
19   are no engines, so this is not a go-fast so much as a
20   slow-fast.
21   Q       Now, with go-fast vessels -- one moment.
22                In the course of your investigations into drug
23   smuggling investigations, are you familiar with how some
24   vessels will react when caught during the course of their
25   trip?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 88 of 143 PageID 3585
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                88
                   Direct Examination by Ms. Goodin



 1   A     Yes, I am.
 2   Q     And what are some of the things that you've seen
 3   vessels do to evade either capture or detection?
 4   A     So we call it counter-detection.           It's typically when
 5   they see the aircraft above it.          I love our Coast Guard
 6   pilots, but if you guys are familiar, it's really easy
 7   sometimes to hear those big C-130s as they fly over, so they
 8   sometimes try to be covert, but what happens is they get
 9   detected, and typically then what they'll do is the go-fast
10   people will then try to flee, because they realize they're
11   being detected, knowing that if there's an aircraft, there
12   will soon be a cutter with a small Coast Guard boat to go
13   there and do interdiction, so they'll typically try to flee
14   at high speed.
15               When they realize at some point that they're
16   probably not going to get away, they'll do several things,
17   they'll jettison their drugs, thus making the Coast Guard
18   make a choice about do I pick up the drugs or do I continue
19   the boat.     Even upon capture I've seen things where they've
20   tried to sink the drugs that they throw overboard.               I've
21   seen them where they've actually lit the drugs on fire and
22   their boat on fire.       We've even had a case where -- it was a
23   fishing boat, but the Coast Guard team was on board the
24   boat, and when they discovered the boat, they swapped all
25   the fluid in the fishing tanks and flipped the boat to sink
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 89 of 143 PageID 3586
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                89
                   Direct Examination by Ms. Goodin



 1   it to the bottom, putting everyone in the water, because
 2   they didn't want the drugs to be discovered.
 3   Q     So, again, you gave us a lot of information, so I'm
 4   going to unpack that.
 5                One of the first things that you mentioned was the
 6   idea of them just throwing the drugs overboard, correct?
 7   A     Yes.
 8   Q     You mentioned that the Coast Guard then has to decide
 9   to go after the drugs or the individuals.
10   A     Correct.
11   Q     And when they throw the cocaine overboard, generally
12   what happens to the cocaine when it's thrown overboard?
13   A     Typically it just floats and creates a bale field.
14   Q     And so you would say that it's easy to collect?
15   A     It is.     The issue though is if you're slowing down to
16   pick it up, that then obviously gives that person who is
17   fleeing that much more time.         A lot of times the Coast Guard
18   will try to put out two boats, one to recover the drugs and
19   one to continue the chase, but it depends on the nature of
20   what cutter is out there.         Not all cutters are created
21   equal.     Some of them have much more capability than other
22   cutters.
23   Q     Now, you said that you've also seen when some suspects
24   attempt to sink the drugs.
25   A     Yes, I have.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 90 of 143 PageID 3587
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                90
                   Direct Examination by Ms. Goodin



 1   Q     Have you seen -- have you ever seen suspects use an
 2   engine to sink drugs?
 3   A     Yes, I have.
 4   Q     Can you tell us about that.
 5   A     So this boat was -- it was in the Carribean.              It was
 6   stopped.     They basically tied the cocaine to the engine and
 7   then they tried to drop the engine.           The problem they had
 8   with this one is that they forgot to cut the fuel cords from
 9   the engine to the tanks, so the engine was dangling off into
10   the water with the bale string of cocaine when the
11   Coast Guard was able to get on board and basically detain
12   the individuals.
13   Q     And that's one instance that you're aware of?
14   A     That is correct.
15   Q     And that's across your time that you have been doing
16   maritime investigations?
17   A     Yes.
18   Q     And again, somewhere in the area of nine years or so?
19   A     Correct.     It's unusual to get rid of your engines,
20   because the normal response for these people is to flee,
21   they drop the drugs and try to get as far away from the
22   drugs as they can, or outrun them.           I mean, it's not --
23   there are boats that outrun Coast Guard boats.              It's just
24   the nature of the beast.        The Coast Guard has developed
25   using helicopters to help shoot out the engines, but
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 91 of 143 PageID 3588
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                91
                   Direct Examination by Ms. Goodin



 1   sometimes the helicopters go down, so if they can outrun it
 2   and get away, then that makes them -- you know, now they're
 3   free to go on then.
 4               The typical punishment, if you are a mariner with
 5   drugs and you have to dispose of your load, is that then you
 6   owe the drug people that you work for two more trips for
 7   free that they don't have to pay you, so they have incentive
 8   to get rid of it so then they can go back and do the
 9   missions.     I have seen it where they've tied weights to the
10   drugs to sink them, and so that way there is no drug
11   evidence.     I've also seen it where they will throw the drugs
12   and put a GPS on them, and then hopefully if the Coast Guard
13   can't find it, maybe the drug people can, because they can
14   use GPS to track it.
15               THE COURT:     Ms. Goodin and Mr. Hernandez, could
16   I get you to approach sidebar?
17               (The following bench conference was held.)
18               THE COURT:     Okay.    This is -- half of this is not
19   relevant to this case, and to just allow him to get up there
20   and talk about anything and everything having to do with
21   Panama Express and how they find drugs and then how they
22   find boats and all of that kind of thing, I'm not going to
23   allow you to do that anymore, so let's stick to what's
24   involved with this case, if he has any opinions.
25               MS. GOODIN:      I will wrap it up, Your Honor.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 92 of 143 PageID 3589
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                92
                   Direct Examination by Ms. Goodin



 1               THE COURT:     Okay.
 2   (End of bench conference; proceedings resume in open court.)
 3   BY MS. GOODIN:
 4   Q     Now, Special Agent Ray, you were saying that it is rare
 5   that someone would use their engines specifically to sink
 6   the drugs, correct?
 7   A     Correct.
 8   Q     Now, why would you say that that's a least likely
 9   option?
10   A     Well, once you get rid of the engines, the boat no
11   longer has an ability to move, and therefore you've lost the
12   ability to go anywhere, so you're now basically floating at
13   sea hoping that it's the U.S. Coast Guard or another
14   Government agency that will come rescue you, or maybe
15   reaching out to someone to rescue you, because now you have
16   no ability to move.       You're basically at sea floating.
17   Q     Now, I'd like to move on to -- I'd like to move on to
18   the crews themselves.
19               Have you seen crews previously that have mixed
20   nationality?
21   A     Yes, I have.
22   Q     And from your knowledge and experience, what does
23   that -- what does that tell you?
24   A     It depends on the mixture of the crew.            Typically
25   you're going to recruit a crew from one area, whether
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 93 of 143 PageID 3590
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                93
                   Direct Examination by Ms. Goodin



 1   they're Ecuadorians or Colombians or even Venezuelans.
 2   Q     Well, let's bring it to this case.
 3               We have on this boat three Colombians and a
 4   Belizean.     What does that indicate to you, hearing that
 5   composition?
 6   A     That the people that were --
 7               MR. HERNANDEZ:      Objection.     Speculation.
 8               THE COURT:     Sustained.     Let's ask another
 9   question.
10   BY MS. GOODIN:
11   Q     Well, I'll go broader than -- you were saying that the
12   mixed nationality has some investigative significance?
13               THE COURT:     Ask another question.
14               MS. GOODIN:      Yes, Your Honor.
15   BY MS. GOODIN:
16   Q     Let's talk then about the roles that the individuals
17   have on a vessel, on a go-fast vessel specifically.
18   A     So on a go-fast you're going to typically see between
19   two and four crew members.         You're always going to see a
20   captain.    The captain is the one who is responsible for the
21   boat, the one that's overall responsible for what's going on
22   it.   They are typically the ones that have the most
23   experience operating the boat, know how to use GPSes.
24   They'll typically have satellite phones and trackers, so
25   that way they can communicate back to the organizers.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 94 of 143 PageID 3591
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                94
                   Direct Examination by Ms. Goodin



 1                Then almost always you're going to have a mariner,
 2   which is someone to help out and assist with the operation
 3   of the boat, moving the fuel around.
 4                The other two types you'll see is a mechanic,
 5   which is one that's skilled in the use of fixing the engine;
 6   and then you have a person that's a load guard.              Now, the
 7   load guard is typically responsible for the receiving end,
 8   the people who are receiving the drugs, to make sure that
 9   the drugs in fact leave from the source where it goes from
10   to the country it is.        Typically that load guard is from the
11   country where they're supposed to receive it.
12   Q     And how often would you say that it is that you find
13   someone who would be a bystander, not part of the roles that
14   you've put together there?
15   A     Never.    You're not going to see anyone who doesn't have
16   knowledge or is part of the drug trafficking trade be on a
17   drug boat.
18                MS. GOODIN:     Nothing further, Your Honor.
19                THE COURT:     Mr. Hernandez.
20                MR. HERNANDEZ:     I was going to say good afternoon,
21   but it's still good morning.
22                THE WITNESS:     Good morning.
23                MR. HERNANDEZ:     Good morning.
24
25
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 95 of 143 PageID 3592
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                95
                  Cross-Examination by Mr. Hernandez



 1            CROSS-EXAMINATION OF SPECIAL AGENT STEVEN RAY
 2   BY MR. HERNANDEZ:
 3   Q     Your testimony is in general terms about experiences
 4   that you've had on drug -- other drug investigations,
 5   correct?
 6   A     Correct.
 7   Q     It's not specifically directed to this case, in the
 8   sense that you had no direct involvement whatsoever in the
 9   investigation of this case, correct?
10   A     That is correct.
11   Q     Okay.    You would have no knowledge of how these
12   individuals ended up on the vessel?
13   A     I do not.
14   Q     And you would have no knowledge whatsoever of what
15   information they received?
16   A     I would not.
17   Q     Or by whom?
18   A     Correct.
19   Q     You have dealt with a lot of cocaine because of your
20   job, correct?
21   A     Yes, I have.
22   Q     And you would know its smell, correct?
23   A     I do.
24   Q     Would it be some type of pungent, solvent-type smell?
25   A     It's a pungent smell.        Solvents I characterize more
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 96 of 143 PageID 3593
            SPECIAL AGENT STEVEN RAY - JANUARY 29, 2020                96
                  Cross-Examination by Mr. Hernandez



 1   with methamphetamine, but it does have -- it smells like
 2   cocaine, which I know sounds awkward.            There's nothing that
 3   smells quite like cocaine like cocaine does.
 4   Q     Would you agree that people who don't deal with a lot
 5   of cocaine would not know what it smells like?
 6   A     I agree.
 7               MR. HERNANDEZ:      Thank you.
 8               THE COURT:     Anything else?
 9               MS. GOODIN:      No, Your Honor.
10               THE COURT:     Thank you.      You may step down.
11               You may call your next witness.
12               MR. DERENZO:      The United States calls Alfredo
13   Caceres-Lopez.
14            (Interpreter Xavier Keogh enters proceedings.)
15               THE COURT:     If you'll come forward, please, and
16   let us swear you in.
17               COURTROOM DEPUTY:         Do you solemnly swear or affirm
18   that you will truthfully and to the best of your ability
19   translate from English to Spanish and Spanish to English all
20   questions and responses propounded by this Court, so help
21   you God?
22               INTERPRETER:      I do.     Xavier Keogh, K-E-O-G-H.
23               Good morning, Your Honor.
24               COURTROOM DEPUTY:         Thank you, sir.
25               THE COURT:     I asked this, but I'm not sure you
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 97 of 143 PageID 3594
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020                 97
                  Direct Examination by Mr. DeRenzo



 1   heard me.     Has someone notified the marshals?
 2               COURT SECURITY OFFICER:         Yes, ma'am.     The marshals
 3   have advised he's coming up.
 4               THE COURT:     Okay.
 5              (Alfredo Caceres-Lopez enters proceedings.)
 6               THE COURT:     Sir, if you'll have a seat.
 7               COURTROOM DEPUTY:        Please raise your right hand.
 8               Do you solemnly swear or affirm --
 9               THE WITNESS:      Yes.
10               COURTROOM DEPUTY:        -- that the testimony you will
11   give in this cause will be the truth, the whole truth and
12   nothing but the truth?
13               THE WITNESS:      Yes.
14               COURTROOM DEPUTY:        Please state your name for the
15   record.
16               THE WITNESS:      Alfredo Milan Caceres-Lopez.
17               COURTROOM DEPUTY:        Thank you.
18               THE COURT:     Mr. DeRenzo.
19               MR. DERENZO:      Thank you, Your Honor.
20               Good morning, sir.
21               THE WITNESS:      Good morning.
22              DIRECT EXAMINATION OF ALFREDO CACERES-LOPEZ
23   BY MR. DERENZO:
24   Q     I see you're in an orange jumpsuit.           Where are you
25   living these days?
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 98 of 143 PageID 3595
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020                 98
                  Direct Examination by Mr. DeRenzo



 1   A     At the Pinellas Jail.
 2   Q     Did you get moved to the Pinellas Jail recently?
 3   A     Yes.    I was at the Citrus Jail and I was recently
 4   transferred to the Pinellas Jail.
 5   Q     How is it that you came to be in jail here in the
 6   Tampa Bay area?
 7   A     I've been extradited from Colombia.
 8   Q     Did you plead guilty to any crimes?
 9   A     Yes.
10   Q     What crimes did you plead guilty to?
11   A     Conspiracy for the transportation of cocaine.
12   Q     Have you been sentenced yet?
13   A     Yes.
14   Q     How long were you sentenced to?
15   A     240 months.
16   Q     Mr. Caceres-Lopez, when you pled guilty, was it in a
17   courtroom just like this?
18   A     Yes.
19   Q     Before you actually came into court and pled guilty,
20   did you enter into a plea agreement between our office and
21   yourself?
22   A     I pled guilty to the charges that I was accused of.
23   Q     Okay.    Before you actually came into court and said
24   that you were guilty, did you actually sign a document?
25   A     Yes, I accepted the charges.
 Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 99 of 143 PageID 3596
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020                 99
                  Direct Examination by Mr. DeRenzo



 1   Q     Okay.    And was that an agreement between you and our
 2   office, the U.S. Attorney's Office?
 3   A     Yes, to plead guilty.
 4   Q     Okay.    I want to discuss briefly that agreement.             So
 5   you just mentioned part of that agreement, was that to plead
 6   guilty, like you just suggested?
 7   A     Correct.
 8   Q     Did you agree to cooperate with our office as well?
 9   A     To cooperate and to tell the truth.
10   Q     All right.     Have you met me before?
11   A     On two occasions.
12   Q     Where did we meet?
13   A     In Citrus and in Pinellas.
14   Q     At the jail?
15   A     Correct.
16   Q     Have you ever met Special Agent Tim Campbell, who is
17   seated at the counsel table?
18   A     Yes.
19   Q     How many times have you met with Special Agent
20   Campbell?
21   A     Approximately between 10 and 12 times.
22   Q     Okay.    Now, other than anything that's in your
23   plea agreement that we just talked about, have I made you
24   any promises?
25   A     No.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 100 of 143 PageID 3597
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               100
                  Direct Examination by Mr. DeRenzo



 1   Q      How about Special Agent Campbell, has he specifically
 2   made you any promises?
 3   A      No.
 4   Q      How about my co-counsel, Ms. Goodin?
 5   A      No, neither.
 6   Q      Has any other agent or person from my office made you
 7   any promises other than what's in your plea agreement?
 8   A      No.
 9   Q      But to be fair, are you hoping that by testifying here
10   today it might benefit you in some way?
11   A      If it can help me, well, that would be fine, but still,
12   from the first moment that I came to this courthouse
13   I committed myself and I swore to cooperate from here on
14   forward against the narco trafficking problem.
15   Q      Okay.     Let's talk about you for just a moment.
16                  Where are you from?
17   A      From Colombia.
18   Q      What part?
19   A      Bogota.
20   Q      What is it exactly that you were ultimately extradited
21   for?
22   A      For dispatching go-fast vessels from La Guajira,
23   Colombia to the Dominican Republic.
24   Q      Were those boats carrying any cargo?
25   A      Cocaine.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 101 of 143 PageID 3598
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               101
                  Direct Examination by Mr. DeRenzo



 1   Q     How much?
 2   A     Approximately, I believe, between 1,000 and
 3   1200 kilograms.
 4   Q     How long were you involved in dispatching those go-fast
 5   vessels?
 6   A     Approximately six years.
 7   Q     How did you get involved in that line of work?
 8   A     A male friend made a proposal to go work there, and
 9   because of ambition of mine for money.
10   Q     And what geographic region in Colombia did you operate
11   in?
12   A     In the Department of Guajira, in the Upper Guajira in
13   Colombia.
14   Q     Does that region have any significance to you, in your
15   experience, in cocaine trafficking?
16   A     Yes.   It's a strategic zone for the dispatching of
17   cocaine to Central America.
18   Q     Now, I want to go back in time a little bit.             Before
19   you were in Citrus jail, where were you initially housed
20   when you were arrested here in the Tampa area?
21   A     In Pinellas.
22   Q     When you were in the Pinellas County Jail did you meet
23   an individual named Emiro Hinestroza-Newbbooll?
24   A     Correct.
25   Q     Do you see him anywhere in the courtroom?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 102 of 143 PageID 3599
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               102
                  Direct Examination by Mr. DeRenzo



 1   A     Yes, over there.
 2   Q     And could you identify what he's wearing.
 3   A     A jumpsuit, orange color.
 4                MR. DERENZO:    Your Honor, request that the record
 5   reflect that the witness has identified the defendant.
 6                THE COURT:     The record should so reflect.
 7   BY MR. DERENZO:
 8   Q     How did you initially meet the defendant?
 9   A     When we were going to the church, we met, because we
10   were from the same country.
11   Q     Was this in the Pinellas County Jail?
12   A     Correct.
13   Q     Could you describe your initial interactions with the
14   defendant.
15   A     Initially we spoke about what part of Colombia we were
16   from and what charges we're facing here.
17   Q     Now, you have the assistance of an interpreter here
18   today to help you, because you speak Spanish, right?
19   A     Correct.
20   Q     What language did the defendant speak when you spoke
21   with him?
22   A     Spanish.
23   Q     Do you speak English?
24   A     No.
25   Q     Can you read English?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 103 of 143 PageID 3600
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               103
                  Direct Examination by Mr. DeRenzo



 1   A     No.
 2   Q     When you were eventually transferred to the
 3   Citrus County Jail, did you ever see the defendant in that
 4   facility?
 5   A     I arrived first and he got there afterwards, a week
 6   later.
 7   Q     Where in relationship to the defendant were you housed?
 8   A     At the HC Unit.
 9   Q     Would you describe for the jury what this area of the
10   jail is like.
11   A     It's a unit with 30 cells of two floors.
12   Q     So in each cell is it one person or multiple people?
13   A     Two people per cell.
14   Q     Was the defendant housed in your cell?
15   A     No.
16   Q     How close was he housed to where you were housed?
17   A     There were four or five cells next to mine.
18   Q     So just so that the jury understands, were you all
19   housed in the same unit but just not in the same cell?
20   A     Correct.
21   Q     Okay.   And in this bigger area where you're housed, are
22   you able to move around?
23   A     Yes.
24   Q     Are you able to interact with other inmates who are
25   housed there?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 104 of 143 PageID 3601
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               104
                  Direct Examination by Mr. DeRenzo



 1   A     Correct.
 2   Q     At any point in time when you were housed in the
 3   Citrus County Jail did you speak with the defendant?
 4   A     Yes.
 5   Q     And could you describe for the jury your initial
 6   interactions and conversations with the defendant.
 7   A     Yes.    We spoke about my case and about this case.
 8   Q     Did you at any point learn from the defendant where he
 9   was from?
10   A     Yes.
11   Q     What did he tell you?
12   A     That he was Colombian, from San Andres, and I am.
13   Q     You're from Colombia.       Do you know where San Andres is?
14   A     Yes.
15   Q     Now, at some point did he tell you why and how he ended
16   up in jail?
17   A     Yes.
18   Q     And we'll get to the details of that conversation in
19   just a moment.
20                When you spoke with the defendant, did you talk at
21   all about your respective lives back home in Colombia?
22   A     Yes, we spoke about our personal lives and about our
23   work lives.
24   Q     What did the defendant tell you about his work life?
25   A     That he had been caught on the high seas aboard a
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 105 of 143 PageID 3602
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               105
                  Direct Examination by Mr. DeRenzo



 1   go-fast vessel.
 2   Q       Did he tell you whether this is the first time he'd
 3   been on a go-fast vessel before?
 4   A       No, that he had more or less done four or five previous
 5   trips.
 6   Q       When you say "trips," what do you mean?
 7   A       In cocaine trafficking.
 8   Q       At any point did the defendant tell you what his job
 9   was on those previous trips, as you put it?
10   A       He was the vessel's captain.
11   Q       Specifically what did the defendant tell you about with
12   respect to what landed him in jail?
13   A       Because the airplane flew above them.
14   Q       Did he tell you what happened after the airplane showed
15   up?
16   A       Yes, that they made the decision to throw out the
17   merchandise.
18   Q       You said "they."    Did the defendant at any point tell
19   you who else was on this boat?
20   A       Two more Colombians and a citizen from Belize.
21   Q       Did the defendant tell you what his job was on the
22   boat?
23   A       He was the captain of the vessel.
24   Q       At any point in time during your conversations with the
25   defendant did you speak with him about whether or not he was
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 106 of 143 PageID 3603
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               106
                  Direct Examination by Mr. DeRenzo



 1   paid for this particular trip?
 2   A     He was going to be paid approximately $150,000.              That
 3   they had advanced as a down payment 50 percent of it.
 4   Q     Let's talk about that for just a moment.
 5                How did that come up in conversation, the topic of
 6   how much the defendant was paid?
 7   A     Because we were talking and I commented to him about
 8   how much we paid our crews, and he told me how much he had
 9   been paid.
10   Q     Did the defendant at any point in your conversations
11   with him tell you where the boat left from that he was
12   ultimately --
13   A     Yes, from the Upper Guajira in Colombia.
14   Q     At any point during your conversations with the
15   defendant did he mention where the boat was going?
16   A     That it was going to Honduras.
17   Q     What did the defendant tell you happened after they
18   left Guajira?
19   A     That they got to the delivery spot but they were never
20   there for them to give it to them.
21   Q     Did he tell you what happened after the Coast Guard
22   plane arrived?
23   A     That they seen that they hadn't come for several hours,
24   that they had been waiting to be rescued by them, and upon
25   seeing that they had no one to deliver it to, they hadn't
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 107 of 143 PageID 3604
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               107
                  Direct Examination by Mr. DeRenzo



 1   come, they decided to throw out the drugs.
 2   Q     Did the defendant at any point tell you what kind of
 3   drugs?
 4   A     Cocaine.
 5   Q     Did the defendant tell you anything about what they did
 6   after they decided to get rid of the drugs?
 7   A     That they threw out the drugs tied to the engines and
 8   that they threw it overboard so that it could sink, and that
 9   they began to clean the boat with gasoline.
10   Q     During any of your conversations with the defendant did
11   he tell you what happened after they sank the drugs?
12   A     That approximately two hours after they sank the drugs
13   a zodiac boat approached, and a while later the cutter came.
14   Q     At any point did the defendant talk about what he and
15   the other people on the boat that you just described were
16   going to tell the Coast Guard if they showed up?
17   A     I commented to him -- I asked him if he was going to go
18   to trial, because there were no drugs, and I told him that
19   the airplane took photos of their boat, so then he had
20   spoken to the crew members and they had agreed that if they
21   were asked what they were throwing overboard, that it was
22   conch.
23   Q     Now, all these details that you've just testified about
24   to the jury about what the defendant told you when you were
25   in jail with him, why would he confide in you in particular?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 108 of 143 PageID 3605
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               108
                  Direct Examination by Mr. DeRenzo



 1               MR. HERNANDEZ:      Objection.     Speculation.
 2               THE COURT:     Overruled.
 3   A     Because I had also commented to him that my dispatches
 4   from the Upper Guajira were from Puerto Lopez specifically.
 5               MR. DERENZO:     May I have just a moment,
 6   Your Honor?
 7               Tender the witness, Your Honor.
 8               THE COURT:     Mr. Hernandez?
 9               MR. HERNANDEZ:      Thank you, Your Honor.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 109 of 143 PageID 3606
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               109
                 Cross-Examination by Mr. Hernandez



 1              CROSS-EXAMINATION OF ALFREDO CACERES-LOPEZ
 2   BY MR. HERNANDEZ:
 3   Q     Mr. Lopez, you are -- as I believe you just testified,
 4   you are serving a sentence, a prison sentence of 240 months,
 5   correct?
 6   A     Correct.
 7   Q     Which is 20 years in prison, correct?
 8   A     Correct.
 9   Q     And how old are you now?
10   A     45 years old.
11   Q     So obviously a great part of your future is at this
12   point destined to serve a prison sentence, correct?
13   A     Correct.
14   Q     And you, I believe, have indicated that you are
15   cooperating with the Government pursuant to a
16   plea agreement, correct?
17   A     Correct.
18   Q     Your case has a -- I believe a 2017 case number.              Does
19   that mean that your case was pending since 2017?
20   A     Correct.
21   Q     And you entered a plea of not guilty when you were
22   brought before the court on this case, correct?
23   A     The first time I came to court, yes.
24   Q     And you did not sign a plea agreement until June 26,
25   2019, correct?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 110 of 143 PageID 3607
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               110
                 Cross-Examination by Mr. Hernandez



 1   A     Correct.
 2   Q     So you maintained a plea of not guilty from 2017 until
 3   June of last year, correct?
 4   A     Correct.
 5   Q     And you did not plead guilty and promise to cooperate
 6   pursuant to your plea agreement until you had been given
 7   this plea agreement that you signed, correct?
 8   A     Correct.
 9   Q     Only after getting a deal, correct?
10   A     I was captured on December 5th of 2018, and I arrived
11   to the United States on December 5th of 2018.
12   Q     And you were -- prior to getting your sentence of
13   240 months, you were looking at up to life in prison,
14   correct?
15   A     Correct.
16   Q     And your motivation here is not for truth and justice,
17   it's to try to get out of prison a lot less than the time
18   that you're looking at right now, correct?
19   A     First of all, the truth, and my commitment to cooperate
20   from the date that I was sentenced.
21   Q     In discussing your case and his -- and Mr. Newbbooll's
22   case, if he had given you information about his case and
23   kept saying, you know, this is what happened but I am
24   totally innocent, if you told that to the Government, you
25   know very well that you would have received no benefit
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 111 of 143 PageID 3608
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               111
                 Cross-Examination by Mr. Hernandez



 1   whatsoever, correct?
 2   A     Could you repeat the question for me, please?
 3   Q     If you had discussed this case with the defendant and
 4   he had given you some specifics about the case but kept
 5   insisting that "I am innocent, I am not guilty of what I'm
 6   being accused of," if you had relayed that information to
 7   the Government, you know very well that you would not be
 8   looking at possible reduction of your sentence, correct?
 9   A     Initially when I decided to cooperate I had done so
10   because I had made a commitment to God and to myself to
11   cooperate in anything that was related to narco trafficking.
12   Q     Well, that didn't answer my question.
13               If in fact Mr. Newbbooll had told you, "I am
14   innocent, I am being accused, these are what -- this is what
15   I'm being accused of, but I am innocent," you know very
16   well, sir, that that would have been of no benefit to you,
17   if you had relayed that information to the Government?
18   A     Correct.
19   Q     And the information that you've given the Government
20   and that you've testified today is information that cannot
21   be corroborated or is not corroborated by other witnesses;
22   is that correct?
23   A     It can be corroborated.
24   Q     Is there any physical evidence that you can provide us,
25   for instance, that would corroborate what you're saying
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 112 of 143 PageID 3609
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               112
                 Cross-Examination by Mr. Hernandez



 1   Mr. Newbbooll said?
 2   A       There is no physical evidence, because we in prison do
 3   not have any access to any type of recording device that
 4   we --
 5   Q       Exactly.   So you can say Mr. Newbbooll said this, that
 6   he did this, that he said that, and there is no verification
 7   other than your word, correct?
 8   A       Correct, but just like I know he commented things to
 9   me, he commented them to other people.
10   Q       And these people are here to testify, to your
11   knowledge?
12   A       I know that they're in prison, but I don't know if they
13   are specifically here in this building.
14   Q       Now, I've asked you if you expect a -- or you've been
15   asked if you expect a reduction of your sentence, correct?
16   A       Yes.
17   Q       And that is part of your plea agreement, correct?
18   A       Correct.
19   Q       There is something in your plea agreement called -- if
20   you remember correctly, it's called a Rule 35, which is a
21   Federal rule.
22   A       Correct.
23   Q       And that is a rule that even though you have already
24   been sentenced to 240 months, the Government, Mr. DeRenzo or
25   people from his office, can consider whether or not to file
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 113 of 143 PageID 3610
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               113
                 Cross-Examination by Mr. Hernandez



 1   a motion under Rule 35 for a reduction of sentence; isn't
 2   that correct?
 3   A     Correct.
 4   Q     And the catch to this rule is that there is no way that
 5   you're going to get a reduction of sentence unless the
 6   U.S. Attorney's Office decides to file this motion, correct?
 7   A     I'm clear of that.
 8   Q     Sir, if they're not satisfied, "they" meaning the
 9   U.S. Attorney's Office, if they're not satisfied with what
10   you testify, they don't have to file a motion and there's no
11   way you can get a reduction, correct?
12   A     Correct.
13   Q     And by the way, I believe that you said that you pled
14   to all of your charges; is that correct?
15   A     Correct.
16   Q     Isn't it a fact that in your plea agreement you pled
17   guilty to one of the charges and the other charge was
18   dismissed, because that was part of the deal that you had?
19   A     I pled guilty to conspiracy to traffic in cocaine.
20   Q     And that was Count Two of the indictment against you,
21   correct?
22   A     Correct.
23   Q     And isn't it a fact that your plea agreement included
24   the Government promising that they would dismiss Count One
25   of your indictment?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 114 of 143 PageID 3611
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               114
                 Redirect Examination by Mr. DeRenzo



 1                INTERPRETER:     I'm sorry.    Did you say the second
 2   or the first count?
 3                MR. HERNANDEZ:     The first count was dismissed.
 4   A     Correct.
 5   Q     So one of -- it's not true that you pled guilty to all
 6   your charges.     One of the two counts was dismissed, correct?
 7   A     Correct.
 8                MR. HERNANDEZ:     That's all I have, Your Honor.
 9   Thank you.
10                THE COURT:     Mr. DeRenzo, do you have any redirect?
11                MR. DERENZO:     Yes, Your Honor.
12            REDIRECT EXAMINATION OF ALFREDO CACERES-LOPEZ
13   BY MR. DERENZO:
14   Q     Mr. Caceres-Lopez, have I ever told you what to say
15   here in court?
16   A     No.
17   Q     How about Special Agent Campbell, has he told you what
18   he wants you to say in this courtroom?
19   A     No.
20   Q     How about my co-counsel, Ms. Goodin, who is seated next
21   to Special Agent Campbell, has she told you what she wants
22   you to say here today?
23   A     No.
24   Q     We talked a little bit about your plea agreement
25   already, but when you signed that agreement, what was your
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 115 of 143 PageID 3612
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               115
                 Redirect Examination by Mr. DeRenzo



 1   understanding with regard to your obligation to tell the
 2   truth?
 3   A     The agreement was to tell the truth and that -- to
 4   cooperate with anything that had to do with trafficking with
 5   cocaine.
 6   Q     When you signed that document to cooperate, did you
 7   understand that if you didn't tell the truth at any time,
 8   potentially you would get no benefit?
 9   A     Correct.
10   Q     Did you understand when you signed that document that
11   if you didn't tell the truth, you could actually be charged
12   with perjury?
13   A     Correct.
14   Q     Now, the two times that you and I met, did I show you
15   any documents at all related to the defendant's case?
16   A     A photograph to identify him.
17   Q     When you say "photograph," who do you mean of?
18   A     You showed me six photographs, and I identified
19   Newbbooll's photograph.
20   Q     I see.     So this was a group of pictures and one of
21   which was the defendant?
22   A     Correct.
23   Q     Did I show you any other documents related to his case,
24   say, from the Coast Guard or anyone else?
25   A     No.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 116 of 143 PageID 3613
              ALFREDO CACERES-LOPEZ - JANUARY 29, 2020               116
                 Redirect Examination by Mr. DeRenzo



 1   Q     Did I show you any pictures of the boat he was on?
 2   A     No.
 3   Q     How about any videos that might have been taken in
 4   connection with the defendant's case, did I show you any
 5   video?
 6   A     No.
 7   Q     Now, I want to talk about the times you spoke with
 8   Special Agent Campbell, just about the defendant.
 9               During those meetings with Special Agent Campbell
10   did he show you any documents related to the defendant's
11   case other than those pictures?
12   A     No.
13   Q     Did Special Agent Campbell during those meetings show
14   you any pictures or videos taken by the Coast Guard?
15   A     No.   No.
16   Q     How about when you actually met with the defendant, did
17   he show you any pictures or any videos?
18   A     No.
19   Q     Did the defendant, when you met with him and spoke with
20   him, show any -- show you any reports from the Coast Guard?
21   A     He showed me some documents, but in truth they were in
22   English and I don't know how to read English.
23   Q     So all the details you just testified about to the
24   jury, where did that information come from?
25   A     From the mouth of Mr. Newbbooll.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 117 of 143 PageID 3614
                                                                     117




 1                MR. DERENZO:     No further questions, Your Honor.
 2                THE COURT:     Mr. Hernandez, anything else?
 3                MR. HERNANDEZ:     No, Your Honor.      Thank you.
 4                THE COURT:     All right.    Thank you, sir.      You may
 5   step down.
 6                All right.     Ladies and gentlemen, we're going to
 7   recess for lunch at this time.           We're going to be in recess
 8   until -- let's say it's 20 minutes of 1:00, we'll be in
 9   recess until five minutes of 2:00.           You're welcome to walk
10   around.    That's about an hour and 15 minutes.           Get some
11   lunch or whatever.        Please don't discuss the case, and leave
12   your pads on your chairs, and we'll start again at
13   five minutes of 2:00.
14                        (Jury exits proceedings.)
15                THE COURT:     You can have a seat for just a moment.
16   Let me ask a question.
17                Mr. DeRenzo, you have about eight other witnesses
18   listed on your witness list.         How many of those are you
19   going to call?
20                MR. DERENZO:     At this time, Your Honor,
21   I anticipate at most two.
22                THE COURT:     Okay.   And which witnesses would those
23   be?
24                MR. DERENZO:     Definitely Special Agent Karen
25   McAllister, who is number 12 on my witness list, and
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 118 of 143 PageID 3615
                                                                     118




 1   potentially the case agent, Special Agent Tim Campbell.
 2                THE COURT:     Okay.   Thank you.
 3                All right.     So that will put us over probably
 4   until about 3:00 or 4:00, or what would you say?
 5                MR. DERENZO:     I would say right around 3:00,
 6   Your Honor.
 7                THE COURT:     Okay.   All right.     Thank you.
 8                Then obviously once they rest, the Government
 9   rests, then, Mr. Hernandez, you can make whatever motions,
10   and then I would like to -- if the defendant chooses to
11   testify, like for him to begin with his testimony this
12   afternoon.
13                MR. HERNANDEZ:     Yes, Your Honor.      I -- at this
14   point I can tell you that the intent would be to rest.
15                THE COURT:     You what?
16                MR. HERNANDEZ:     The intent would be, if in fact
17   the Court does not grant the JOA motions, that we would be
18   intending to rest.
19                THE COURT:     Okay.   All right.     If that happens,
20   then what we would do is we'd talk about the jury
21   instructions a few minutes this afternoon, but we wouldn't
22   do closings and instructions until tomorrow morning.               Okay.
23                All right.     We're in recess until five minutes of
24   2:00.
25                                  - - - - -
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 119 of 143 PageID 3616
                                                                     119




 1                (Recess at 12:40 p.m. until 2:00 p.m.)
 2                                  - - - - -
 3               THE COURT:     Anything before I bring the jurors in?
 4               MR. DERENZO:     Two things, Your Honor.         I request
 5   to release Senior Chief Bomentre, absent an objection by
 6   Mr. Hernandez.
 7               MR. HERNANDEZ:      Judge, we during the recess were
 8   talking about the 404(b) instruction.
 9               THE COURT:     Yeah, I was going to ask about that
10   too, but go ahead.
11               MR. HERNANDEZ:      And, Judge, there's really no
12   clearcut answer, but I think strategically it would be
13   better not to give that instruction.           I think it would just
14   highlight the situation.
15               THE COURT:     Okay.    And you said he objected to the
16   release of Chief Bomentre?
17               MR. DERENZO:     No.    No, Your Honor, he didn't
18   object.    I said absent an objection we would request that he
19   be released.
20               THE COURT:     Oh, okay.     Do you have any objection?
21               MR. HERNANDEZ:      No, no objection.
22               THE COURT:     All right.     He may be released then.
23               MR. DERENZO:     Thank you, Your Honor.
24               THE COURT:     Okay.    Will you bring the jury in.
25               Yeah, I will do whatever you want on that.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 120 of 143 PageID 3617
                                                                     120




 1               Oh.   Marshals, you're using your phone.           Please
 2   don't use your phone so they can see.
 3                      (Jury re-enters proceedings.)
 4               THE COURT:     Mr. DeRenzo, you may call your next
 5   witness.
 6               MR. DERENZO:     The United States calls Special
 7   Agent Karen McAllister, FBI.
 8       (Special Agent Karen McAllister enters proceedings.)
 9               THE COURT:     Agent, if you'll come forward to be
10   sworn.
11               COURTROOM DEPUTY:       Please raise your right hand.
12               Do you solemnly swear or affirm, under penalty of
13   perjury, that the testimony you will give in this cause will
14   be the truth, the whole truth and nothing but the truth?
15               THE WITNESS:     Yes, I do.
16               COURTROOM DEPUTY:       Please state your name for the
17   record and spell your last name.
18               THE WITNESS:     My name is Karen McAllister.          It's
19   spelled K-A-R-E-N, M-C capital A-L-L-I-S-T-E-R.
20               COURTROOM DEPUTY:       Thank you.     Please take the
21   witness stand.
22               THE COURT:     Mr. DeRenzo.
23               MR. DERENZO:     Thank you, Your Honor.
24               Special Agent McAllister, good afternoon.
25               THE WITNESS:     Good afternoon.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 121 of 143 PageID 3618
                    SPECIAL AGENT KAREN McALLISTER                   121
                  Direct Examination by Mr. DeRenzo



 1       DIRECT EXAMINATION OF SPECIAL AGENT KAREN McALLISTER
 2   BY MR. DERENZO:
 3   Q     Where do you work?
 4   A     I work for the FBI here in the Tampa Division.
 5   Q     How long have you worked for the FBI?
 6   A     In March it will be 22 years.
 7   Q     Could you summarize for the jury your professional
 8   experience with the FBI.
 9   A     Yes.   I joined in 1998.       After a 16 week training in
10   Quantico, Virginia, I was assigned to the Los Angeles
11   Division, where I worked gangs, and then from there
12   I transferred to San Juan Division.           I worked
13   drug trafficking cases there as well as national security
14   cases.   I then transferred to the Philadelphia Division,
15   where I continue to work some national security matters.
16                I did two years at FBI headquarters in the
17   Washington -- in Washington, D.C.          I returned to
18   Philadelphia for two years, and then from there
19   I transferred to the New York Division, where I continue to
20   work national security matters.          I've been in Tampa Division
21   since 2013, where I've been assigned to the Panama Express
22   North Strike Force since 2015.
23   Q     And what is your role at the Panama Express Strike
24   Force?
25   A     I'm one of the agents that investigate cases of
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 122 of 143 PageID 3619
                    SPECIAL AGENT KAREN McALLISTER                   122
                  Direct Examination by Mr. DeRenzo



 1   Colombian drug trafficking organizations that engage in the
 2   smuggling of narcotics through the Carribean basin and the
 3   Eastern Pacific.
 4   Q     And how long have you been with this particular
 5   strike force?
 6   A     I've been there since about 2015, and I work alongside
 7   agents from the Drug Enforcement Administration, Homeland
 8   Security Investigations and Coast Guard Investigative
 9   Service.
10   Q     Day-to-day as a Special Agent as part of this strike
11   force, what are your duties?
12   A     That varies from day-to-day, but we primarily engage in
13   any task really related to an investigation, so this could
14   be conducting interviews, processing drug evidence,
15   processing what we consider to be non-drug evidence,
16   personal belongings, paperwork, miscellaneous documents,
17   things like that.      I also handle informants and cooperating
18   witnesses.
19   Q     Would that include interviewing suspects who were
20   detained by the Coast Guard?
21   A     Yes, it does.
22   Q     In your years at the Strike Force, if you had to
23   estimate, how many of these kinds of interviews have you
24   done personally?
25   A     Many.   I would say probably close to over 100.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 123 of 143 PageID 3620
                    SPECIAL AGENT KAREN McALLISTER                   123
                  Direct Examination by Mr. DeRenzo



 1   Q       How about -- let's talk about the number of
 2   narcotics-related investigations you've been involved in
 3   over your entire career.        Would you provide an estimate to
 4   the jury of that?
 5   A       It's difficult to estimate, but I also would put it at
 6   over 100, dating back 22 years.
 7   Q       And how many maritime drug cases in particular?
 8   A       The bulk of the cases that I have investigated are
 9   maritime.
10   Q       And of those, what percentage would you estimate were
11   in the Caribbean Sea?
12   A       Maybe 60 to 70 percent.
13   Q       Let's talk about the case you're here to testify about.
14   Were you involved in an investigation of a go-fast vessel
15   that was interdicted by the Coast Guard on December the 1st,
16   2018?
17   A       Yes, I was.
18   Q       What was your role in that investigation?
19   A       I conducted the post-arrest interview of Mr. Emiro
20   Hinestroza-Newbbooll.
21   Q       Do you see that individual in court anywhere?
22   A       Yes, I do.
23   Q       Could you point him out and identify an article of
24   clothing that he's wearing.
25   A       Yes, sir.     He's the gentleman at the defense counsel in
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 124 of 143 PageID 3621
                    SPECIAL AGENT KAREN McALLISTER                   124
                  Direct Examination by Mr. DeRenzo



 1   the orange clothing.
 2                MR. DERENZO:    Your Honor, request that the record
 3   reflect that the witness has identified the defendant.
 4                THE COURT:     The record should so reflect.
 5   BY MR. DERENZO:
 6   Q     Special Agent McAllister, do you recall the date that
 7   you interviewed the defendant?
 8   A     I think it was about December 6th, 2018.
 9   Q     And could you describe the setting where you
10   interviewed the defendant.
11   A     Yes.    We utilized a private office in the Tampa area.
12   It's not too big, not too small, I would say it's bare, and
13   it -- but it does offer privacy, and the only people present
14   during the interview are myself, two other -- one other
15   agent from the FBI that assisted with the interview and an
16   intelligence analyst from DEA that assisted with the
17   interview and then the interviewee.
18   Q     During the course of that interview did you offer the
19   defendant anything to eat or drink?
20   A     Yes, he -- during the interview he's unhandcuffed and
21   we provided food and drink, water, and if he needed the
22   bathroom, he could take a restroom break if he needed to.
23   Q     In what language was this interview conducted?
24   A     In Spanish.
25   Q     Do you speak Spanish?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 125 of 143 PageID 3622
                    SPECIAL AGENT KAREN McALLISTER                   125
                  Direct Examination by Mr. DeRenzo



 1   A     I do.
 2   Q     How long have you been speaking Spanish?
 3   A     My whole life.
 4   Q     Are you fluent?
 5   A     I am.
 6   Q     When you interviewed the defendant, did you have any
 7   trouble communicating with him?
 8   A     No.     I'm fluent in Spanish.      On my mother's side I'm
 9   Hispanic, so I grew up speaking Spanish, and then the other
10   two people in the room interviewing him also were fluent
11   Spanish speakers.
12   Q     And we'll get to the substance of the interview in a
13   moment, but throughout the course of the interview did it
14   appear that the defendant had any trouble understanding you?
15   A     No, he told us that he could -- he understood us and he
16   could read and write in Spanish.
17   Q     All right.     Let's talk about the beginning of the
18   interview.     How did you begin the interview?
19   A     I always start the interviews by introducing myself and
20   anybody else present in the room and give them a little bit
21   of the overview of what we're going to do, because we do
22   have some administrative forms that we need to cover first
23   before we get to really the interview itself, and I think
24   that's how I started that interview, and a brief explanation
25   of what Panama Express is, meaning who the personnel are in
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 126 of 143 PageID 3623
                    SPECIAL AGENT KAREN McALLISTER                   126
                  Direct Examination by Mr. DeRenzo



 1   the room, what we do.
 2   Q     If you recall, what did you explain to the defendant
 3   with respect to what you all do at the Panama Express Strike
 4   Force?
 5   A     That we investigate cases such as his of maritime
 6   drug trafficking.
 7   Q     Now, would you take us through that first part of the
 8   interview, the administrative part that you just described.
 9   A     There's biographical information that we need to fill
10   out on what we call a DEA Form 202, so this would include
11   things like his name, place of birth, parents' names,
12   address, things like that, that we fill out.             Consular
13   notification form.      We -- I think we did a declination of
14   recording form and a consent to search form, and all of
15   these forms we would do prior to the advice of rights form.
16   Q     Let's back up for just a minute.          The declination of
17   recording form, what is that?
18   A     The person being interviewed has the option whether
19   they want their interview to be recorded, audio to be
20   recorded or not, it's up to them, and he declined.
21   Q     Before he declined did you explain to him the right you
22   just told the jury?
23   A     Yes, we have a form that we read and then it was also
24   provided to him to review.
25   Q     What language did you read it in?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 127 of 143 PageID 3624
                    SPECIAL AGENT KAREN McALLISTER                   127
                  Direct Examination by Mr. DeRenzo



 1   A       In Spanish.
 2   Q       Okay.     Now, after you went through this initial stage,
 3   what was the next step you took with respect to the
 4   interview of the defendant?
 5   A       Well, at one point during the -- when we were reviewing
 6   all of the forms with him, we showed him a videotape of --
 7   it was a -- it was a clip of a video, I believe it was on a
 8   cell phone, of packages being jettisoned, they were behind
 9   the vessel, and we asked him at that point -- that we wanted
10   to show him the video but we didn't want him to make any
11   statements about the video at that time.
12   Q       Okay.     I'm going to show you in the monitor to your
13   right a portion of what's now been admitted as Exhibit 2Q.
14   I'm going to begin playing it at just before 1 minute,
15   5 seconds.        Just take a look at this video and then I'm
16   going to ask you a few questions.
17                               (Video played.)
18   Q       Do you recognize this video, Special Agent McAllister?
19   A       Yes.
20   Q       How so?
21   A       This was the video that we had that we showed to the
22   defendant.
23   Q       To be clear, this was just a portion of the video, a
24   clip?
25   A       Yes, it was a small portion of a larger video.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 128 of 143 PageID 3625
                    SPECIAL AGENT KAREN McALLISTER                   128
                  Direct Examination by Mr. DeRenzo



 1   Q     Okay.   Now, after you showed the defendant that video,
 2   what's the next step you took in the interview?
 3   A     Once we completed all of the administrative forms, we
 4   read him his advice of rights form, it's on an FD-395.15,
 5   it's the advice of right forms, the Spanish version.
 6   Q     And we'll get to that form in just a minute, but why
 7   did you show the defendant that video?
 8   A     We showed it to him because we wanted him to see that
 9   we had strong evidence of this investigation.
10   Q     And could you describe for the jury the process you
11   went over or the process you used when going over that
12   advice of rights form.
13   A     What we do is we read each of the advice of rights
14   form -- each of the statements that are there, and then we
15   provide the form to him.        He said, as I had mentioned, that
16   he could read and write in Spanish, so we gave him then the
17   form to review himself.
18   Q     So when you read him that form, the advice of rights
19   form to the defendant, what language did you read it to him
20   in?
21   A     I read it to him in Spanish.
22   Q     And what language was the form you actually gave him to
23   read over?
24   A     It was also in Spanish.
25   Q     What is in the actual advice of rights form?
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 129 of 143 PageID 3626
                    SPECIAL AGENT KAREN McALLISTER                   129
                  Direct Examination by Mr. DeRenzo



 1   A       It's the form where it speaks of the defendant's
 2   rights, basically that he has the right to an attorney, that
 3   if he cannot afford an attorney, one will be afforded to
 4   him, anything that he tells us could be used against him in
 5   a court of law, and if he chose to speak with us without an
 6   attorney present, that he could choose to stop speaking to
 7   us at any time as well.
 8   Q       Now, after you went over that form with the defendant,
 9   did he make any statements to you?
10   A       He did.
11   Q       And what did he say to you?
12   A       He told us that -- repeatedly told us that he was the
13   captain of the vessel on which he was arrested, that he
14   could give the agents more information than what we wanted,
15   including the names, the process and the lines of the
16   operation, he said from here to here to here.
17   Q       Did he talk about at any point quantity of information
18   he could provide relative to the other individuals on the
19   boat?
20   A       He said that as the captain he had more information
21   than they would have.
22   Q       Those statements you just referenced from the
23   defendant, was that in response to any questions by you?
24   A       No.   I would consider these to be spontaneous
25   statements.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 130 of 143 PageID 3627
       SPECIAL AGENT KAREN McALLISTER - JANUARY 29, 2020 130
                 Cross-Examination by Mr. Hernandez



 1   Q     Could you describe the defendant's demeanor during this
 2   interview.
 3   A     I felt he was very arrogant.
 4                 MR. DERENZO:     No further questions, Your Honor.
 5                 THE COURT:     Mr. Hernandez?
 6                 MR. HERNANDEZ:     May I have a moment, Your Honor?
 7        CROSS-EXAMINATION OF SPECIAL AGENT KAREN McALLISTER
 8   BY MR. HERNANDEZ:
 9   Q     Agent, so this conversation you had with him was not
10   recorded, correct?
11   A     It was not, sir.
12   Q     Okay.     So we don't have any recording of his exact
13   words, word-for-word rendition of what he said, correct?
14   A     Just the summary that I wrote on my report.
15                 MR. HERNANDEZ:     That's all I have.      Thank you.
16                 THE COURT:     Anything else?
17                 MR. HERNANDEZ:     No, Your Honor.
18                 THE COURT:     Thank you.   You may step down.
19                 THE WITNESS:     Thank you, Your Honor.
20                 THE COURT:     You may call your next witness.
21                 MR. DERENZO:     The United States rests.
22                 THE COURT:     All right.   Ladies and gentlemen, we
23   have a matter to take up outside of your presence, so I'm
24   going to ask, Mr. Fitchett, if you would conduct them to the
25   jury room, and if you'll remain in the jury room.              I don't
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 131 of 143 PageID 3628
                                                                     131




 1   think this will be lengthy.
 2                        (Jury exits proceedings.)
 3               THE COURT:     You may be seated.
 4               All right.     The Government has now rested its
 5   case.   Mr. Hernandez, do you have a Rule 29 motion that you
 6   would like to make as to either or both of the counts that
 7   were alleged against the defendant in the indictment?
 8               MR. HERNANDEZ:      Yes, Your Honor.      At this time
 9   I would move for a judgment of acquittal as to both counts.
10   I would submit that looking at the evidence in the light
11   most favorable to the Government, that the Government has
12   not established a prima facie case.           This is a case where no
13   illegal drugs were produced other than something that can't
14   be seen with the naked eye, simply the testimony of the
15   witness regarding the ion scan testing, and certainly there
16   has been insufficient evidence to suggest the amounts that
17   were being alleged regarding the allegation that it's over
18   5 kilograms of cocaine, and there has been no evidence of
19   any intent to distribute.        The only evidence that comes
20   close would be the testimony of Mr. Caceres-Lopez, and
21   I would submit that his testimony is not credible, and
22   I would ask the Court to grant the motion as to both counts.
23               THE COURT:     All right.     Mr. DeRenzo?
24               MR. DERENZO:     Your Honor, we submit that, again,
25   as Mr. Hernandez alluded to, taking the evidence in the
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 132 of 143 PageID 3629
                                                                     132




 1   light most favorable to the United States, there is
 2   certainly more than sufficient evidence to make out a case
 3   as to every element in both counts.
 4               Specifically as to the drugs and the amount, we
 5   have the testimony of each Coast Guard member who came in
 6   here, other than Senior Chief Bomentre and the aircrew, who
 7   all testified that based on their collective experience
 8   handling, seeing thousands of cocaine bales, what they
 9   believe floating in the ocean was in fact cocaine bales;
10   combined with the ion scan evidence in this case which
11   demonstrates that the vessel and its crew, including the
12   defendant, had cocaine on it, demonstrates that those white
13   floating objects were in fact cocaine; and then finally we
14   have the admissions by the defendant himself to
15   Mr. Caceres-Lopez and to Special Agent McAllister.
16               THE COURT:     All right.     I am going to deny the
17   motion.    I agree, obviously, that there were no drugs found
18   on the vessel; however, there was the testimony of the
19   law enforcement officers, the Coast Guard, the pilot, the
20   person that was taking the video while the plane was
21   circling the boat, there was a video that this jury could
22   conclude showed the crew of the boat throwing the --
23   throwing cocaine overboard and then sinking the cocaine.
24               In addition to the testimony of the Coast Guard
25   agents and the video that we saw, we also obviously had the
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 133 of 143 PageID 3630
                                                                     133




 1   testimony of Alfredo Lopez, who stated that the defendant
 2   admitted to making the drug trip.
 3               So taking all of the evidence, and again taking
 4   that evidence in the best light to the Government at this
 5   point, which I must do, I'm going to deny the motion as to
 6   the conspiracy and the motion with the intent to distribute.
 7               All right.     Mr. Hernandez?
 8               MR. HERNANDEZ:      Yes, Your Honor.
 9               THE COURT:     I don't know what to tell the jury.
10   Does your client intend to testify?           And I'll talk to him in
11   a moment.
12               MR. HERNANDEZ:      We intend to rest, Your Honor.
13   I have discussed the matter with my client, and he does not
14   intend to testify.
15               THE COURT:     Okay.    And you had mentioned earlier,
16   and I know I think I had approved the funds for an expert
17   witness.    You do not intend to call that expert?
18               MR. HERNANDEZ:      No, Your Honor.      I have kept in
19   communication with the expert and she would -- I excused her
20   this morning, because I wanted to do the cross-examination
21   of the Government witness to make sure that basically on
22   Cross he would -- he said pretty much what my expert would
23   have said anyway, so the decision was made not to call her
24   as a witness, and I've alerted her, because she had a flight
25   this evening.     And again, we intend to rest as soon as the
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 134 of 143 PageID 3631
                                                                     134




 1   jury comes back.
 2               THE COURT:     Okay.        Mr. Hinestroza-Newbbooll, let
 3   me just verify what your attorney has said.
 4               Now you have an opportunity to take the witness
 5   stand and to testify in your own behalf, to essentially tell
 6   your side of the story.        Do you wish to take the stand and
 7   testify?
 8               THE DEFENDANT:        (Shaking head no.)
 9               THE COURT:     Would you answer out loud.
10               THE DEFENDANT:        No.
11               THE COURT:     All right.        You understand that's your
12   decision?    Obviously you should talk it over with
13   Mr. Hernandez, but in the end you're the guy that's got to
14   decide whether you want to testify or don't want to testify.
15   So you do not want to testify?
16               THE DEFENDANT:        No.
17               THE COURT:     Okay.        All right.   Then it would be my
18   intent to bring the jury in and excuse them for the evening
19   and tell them to come back at nine o'clock tomorrow, I'll do
20   the instructions in the law and we'll do closing arguments.
21               MR. HERNANDEZ:        Your Honor, will I be given the
22   opportunity to rest in front of the jury?
23               THE COURT:     Yes.     You're right.     I'll call on you
24   and you'll be given the opportunity to rest.
25               Would you bring the jury in.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 135 of 143 PageID 3632
                                                                     135




 1                      (Jury re-enters proceedings.)
 2               THE COURT:     All right.     Mr. Hernandez?
 3               MR. HERNANDEZ:      Your Honor, at this time the
 4   defendant would rest.
 5               THE COURT:     All right.     Ladies and gentlemen, you
 6   have heard all of the evidence in this case.             Both the
 7   Government and the defendant have rested their cases.               There
 8   are two matters remaining, the instructions in the law and
 9   the closing arguments, and then you'll go back to the jury
10   room to deliberate.
11               We're going to recess for the evening, and we're
12   doing that because even if we started immediately with
13   instructions and the closing arguments, you really wouldn't
14   have time to complete deliberations this afternoon anyway,
15   I'm not even sure we'd have time to complete the jury
16   instructions and the closing arguments.            So we're going to
17   just start in the morning at nine o'clock.
18               When you get here I will instruct you in the law
19   that applies to this case, then the attorneys will make a
20   closing argument to you, and then you will go back to the
21   jury room to deliberate to reach a verdict, if you can do
22   so.
23               Do any of you have any questions?
24               All right.     We're in recess until nine o'clock
25   tomorrow morning.      Leave your pads on your chairs.          Please
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 136 of 143 PageID 3633
                                                                     136




 1   don't discuss the case.
 2                        (Jury exits proceedings.)
 3                THE COURT:    Okay.    You may be seated.
 4                Mr. Fitchett, would you give everybody a copy of
 5   the proposed jury instructions and the verdict form.
 6                All right.    Essentially these are the proposed
 7   instructions that the Government had given me, with a couple
 8   of exceptions, which I'll talk about.
 9                She gets a copy.      When I read the instructions,
10   we'll give the interpreter a copy.
11                All right.    Since, as I've said, we've tried
12   essentially the same case before with the co-defendants in
13   this case, a lot of if not almost all of the instructions
14   are instructions that I gave similarly or previously, so let
15   me just go through the instructions as you have them in
16   front of you and I'll also tell you a couple that I have
17   left out.
18                On page 2 is, obviously, a standard instruction,
19   the duty to follow the instructions and the presumption of
20   innocence.     The next one on page 3 is the definition of
21   reasonable doubt.      On page 4 is the consideration of direct
22   and circumstantial evidence, argument of counsel and
23   comments by the Court.       Page 5, the credibility of
24   witnesses.     Page 6, impeachment of witnesses because of
25   inconsistent statements.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 137 of 143 PageID 3634
                                                                     137




 1               Page 7 is an instruction, obviously, I didn't give
 2   in the last trial.      This is standard instruction 1.3 and
 3   I've tailored it to this case.         The standard instruction is
 4   testimony of an accomplice or witness.           I'm sorry.      I read
 5   that wrong one.      It's actually S1.1, testimony of an
 6   accomplice, informer or witness with immunity, or in this
 7   case who has been promised something, essentially.
 8               It reads:     You must consider some of the
 9   witnesses' testimony with more caution than others.
10   For example, a witness who hopes to gain more favorable
11   treatment in his own case may have a reason to make a false
12   statement in order to strike a good bargain with the
13   Government.     So while a witness of that kind may be entirely
14   truthful when testifying, you should consider that testimony
15   with more caution than the testimony of other witnesses.
16   And that's -- I'm giving that based on the fact that Alfredo
17   Caceres-Lopez testified.
18               We did have some expert witnesses testify, so
19   I think that's appropriate.
20               Page 9, there were some admissions by the
21   defendant, so I am going to give -- if the Government offers
22   evidence that a defendant made a statement or admission to
23   someone after being arrested or detained, you must consider
24   the evidence with caution and great care.            There was
25   testimony regarding that, so I think that's appropriate.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 138 of 143 PageID 3635
                                                                     138




 1                The introduction to the offense instructions
 2   describes the two charges in the indictment.
 3                The conspiracy instruction and the possession with
 4   the intent to distribute while on board a vessel subject to
 5   the jurisdiction of the United States are the standard
 6   instructions.
 7                The possession on page 16 is a standard
 8   instruction.
 9                The aiding and abetting -- the Government did
10   charge aiding and abetting in Count Two -- that's a standard
11   instruction.
12                The conjunctive charge is not a standard
13   instruction, but it was submitted and it is one that I give
14   almost all of the time because of the fact that the
15   indictment sometimes alleges "and" and it can be "or," so
16   I thought it was appropriate given the indictment in this
17   case.
18                "On or about" is a standard instruction on page
19   19.
20                Page 20 is just the note taking instruction.
21                21, the duty to deliberate, and 22, the verdict.
22                We've got a blank -- or at least I've got a blank
23   23.     I won't include that.
24                But let me just say what I didn't give, or I'm not
25   proposing to give.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 139 of 143 PageID 3636
                                                                     139




 1                All right.     On the instructions that the
 2   Government submitted, page 19 of those instructions, B6.3,
 3   obviously I'm not giving that because the defendant did not
 4   testify.
 5                On page 20, the law does not require the
 6   prosecution to call all witnesses, that's sort of, I think,
 7   an instruction that's been given in this district before.
 8   I don't think there's -- there are a lot of witnesses in
 9   this case, so I don't think it's necessary to give this
10   instruction.
11                Let's see.     Page 25, I did not include that
12   instruction.     False exculpatory statements.          I realize there
13   were statements that were made about conch and about
14   mahi mahi.     This is not really a standard Eleventh Circuit
15   instruction, so -- anyway, I didn't give it in the last
16   trial and I'm not inclined to give it in this trial either.
17                I believe those are the only ones, other than the
18   one that we alluded to earlier, that was the 404(b)
19   instruction that I'm not giving.
20                I'm assuming this instruction was submitted based
21   on the testimony of Alfredo Caceres-Lopez.            Is that why you
22   submitted it?     I'm sorry.     I'm talking about the 404(b)
23   instruction.
24                MR. DERENZO:    Yes, Your Honor, just in
25   anticipation of litigation we added that issue, anticipating
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 140 of 143 PageID 3637
                                                                     140




 1   he would talk about the prior trips, because I alluded in
 2   our response to the motion in limine we would support and
 3   certainly ask for an appropriate limiting instruction.
 4   I certainly understand the tactical decision of the defense.
 5               THE COURT:     Okay.    And you don't want that
 6   instruction?
 7               MR. HERNANDEZ:      No, Your Honor.      Obviously we've
 8   objected all along to the evidence coming in, but once the
 9   Court has allowed it, I really don't want to give extra
10   attention to it.
11               THE COURT:     Okay.    All right.     Then I will not
12   give that instruction.
13               And the verdict form -- did we give them a copy of
14   the verdict form?
15               Yeah, the verdict form is just a standard verdict
16   form, the same verdict form I gave in the last trial with
17   the co-defendants.
18               So if you want to make any argument or want to
19   suggest anything now, you're welcome to do so.             If something
20   occurs over the evening hours and you want to e-mail
21   chambers about one of the jury instructions after you've had
22   a chance to go through them perhaps, that's fine too.
23               MR. DERENZO:     Your Honor, we have no further
24   argument.
25               THE COURT:     Okay.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 141 of 143 PageID 3638
                                                                     141




 1               MR. HERNANDEZ:      Neither do I, Your Honor.
 2               THE COURT:     Okay.      Well, again, if that changes,
 3   just, you know, e-mail me at my chambers e-mail.
 4               All right.     Closing arguments, how long,
 5   Mr. DeRenzo?     Are you making the closing?
 6               MR. DERENZO:     I will be, Your Honor.
 7               THE COURT:     Okay.
 8               MR. DERENZO:     How long would the Court allow?
 9               THE COURT:     Well, how long do you want?
10               MR. DERENZO:     In an abundance of caution, I ask
11   for a total of an hour, just because -- one of the reasons
12   why is we had a little bit of technical difficulty initially
13   with the video, so I would take a little bit longer with the
14   video perhaps than I would normally, so I would ask for 45
15   and 15.
16               THE COURT:     All right.      Mr. Hernandez, do you want
17   any more than that?
18               MR. HERNANDEZ:      No.    No, Your Honor.     I suspect
19   that I will keep it under an hour.
20               THE COURT:     Okay.      Then that's fine.    No more than
21   an hour, and certainly if you all go less than an hour,
22   that's fine too.
23               Anything else we ought to discuss?
24               MR. DERENZO:     Nothing for the United States.
25               MR. HERNANDEZ:      Nothing, Your Honor.
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 142 of 143 PageID 3639
                                                                     142




 1               THE COURT:     All right.     Then we're in recess until
 2   nine o'clock tomorrow morning.
 3                                  - - - - -
 4                 (Proceedings adjourned at 2:38 p.m.)
 5                                  - - - - -
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case 8:18-cr-00594-SCB-JSS Document 357 Filed 03/23/21 Page 143 of 143 PageID 3640
                                                                     143




 1                           C E R T I F I C A T E
 2
 3               This is to certify that the foregoing transcript
 4   of proceedings taken in a jury trial in the United States
 5   District Court is a true and accurate transcript of the
 6   proceedings taken by me in machine shorthand and transcribed
 7   by computer under my supervision, this the 23rd day of
 8   March, 2021.
 9
10
11                                                  /S/ DAVID J. COLLIER
12
13                                                 DAVID J. COLLIER
14                                                 OFFICIAL COURT REPORTER
15
16
17
18
19
20
21
22
23
24
25
